Exhibit 10.38

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXECUTION COPY

 

DISTRIBUTION AND COMMERCIALIZATION AGREEMENT

 

THIS DISTRIBUTION AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is entered
into as of July 18, 2014 (the “Effective Date”) by and between ANACOR
PHARMACEUTICALS, INC., a Delaware corporation having its principal place of
business at 1020 East Meadow Circle, Palo Alto, CA 94303 (“Anacor”) and SANDOZ
INC., a Colorado corporation having its principal place of business at 506
Carnegie Center, Suite 400, Princeton, NJ 08540 (“Sandoz”).  Anacor and Sandoz
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties”.

 

BACKGROUND

 

Sandoz is a pharmaceutical company with expertise in the commercialization of
dermatological and topical products, among other products.

 

Anacor is a biopharmaceutical company focused on discovering, developing and
commercializing novel small molecule therapeutics derived from its novel boron
chemistry platform.

 

Anacor has completed Phase 3 clinical trials of its proprietary topical drug
candidate and has submitted an NDA for the Product (as defined below) to the
FDA.

 

Sandoz wishes to be Anacor’s exclusive distributor of the Product in the
Territory (as defined below), and Anacor is willing to grant to Sandoz such
exclusive distribution rights on the terms and conditions set forth in this
Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.

 

1.1                               “AAA” has the meaning set forth in
Section 14.2.

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

1.2                               “Affiliate” means, with respect to a
particular Party, a person, corporation, partnership, or other entity that
controls, is controlled by or is under common control with such Party.  For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by ownership of more than fifty percent (50%) of the voting stock of
such entity, or by contract or otherwise.

 

1.3                               “Anacor Know-How” means all Information
Controlled as of the Effective Date or thereafter during the Term by Anacor
and/or its Affiliate(s) and reasonably necessary for the use, importation,
marketing or sale of the Product in the Field.

 

1.4                               “Anacor Patents” means all patents and patent
applications in the Territory that are Controlled as of the Effective Date or
thereafter during the Term by Anacor and/or its Affiliates and that claim the
composition of matter, formulation, methods of making the composition of matter
or formulation or use of the Product in the Field or that would otherwise be
infringed, absent a license, by the use or sale of the Product.

 

1.5                               “Anacor Technology” means the Anacor Patents
and Anacor Know-How.

 

1.6                               “Applicable Laws” means the applicable laws,
rules and regulations that may be in effect from time to time that relate to a
Party’s activities under this Agreement, including any rules, regulations,
guidelines, or other requirements of Regulatory Authorities and all applicable
orders, rules and decrees of courts in the Territory.

 

1.7                               “Back-Up Compounds” means the compounds listed
on Exhibit G.

 

1.8                               “Business Day” means a day other than a
Saturday, Sunday, or bank or other public holiday in New York, New York.

 

1.9                               “Calendar Quarter” means for each Calendar
Year, each of the three (3) month periods ending March 31, June 30, September 30
and December 31; provided, however, that the first Calendar Quarter for the
first Calendar Year shall extend from the Effective Date to the end of the first
complete calendar quarter thereafter.

 

1.10                        “Calendar Year” means the period commencing on the
Effective Date and ending on December 31 of the calendar year during which the
Effective Date occurs, and each successive period beginning on January 1 and
ending twelve (12) consecutive calendar months later on December 31.

 

1.11                        “Clinical Trial” means any human clinical trial of
the Product.

 

1.12                        “Commercialization” means the marketing, promotion,
sale and/or distribution of Product in the Territory.  Commercialization
includes commercial activities in preparation for the

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

First Commercial Sale of the Product, and excludes (a) activities within the
definition of Development and (b) manufacturing and related activities. 
“Commercialize” has a correlative meaning.

 

1.13                        “Commercialization Plan” has the meaning set forth
in Section 6.2.

 

1.14                        “Commercially Reasonable Efforts” means, with
respect to a Party’s obligations under this Agreement to Develop or
Commercialize the Product, the carrying out of such obligations or tasks with a
level of effort and resources consistent with such Party’s practices for the
development or commercialization of a similarly situated branded pharmaceutical
product with similar commercial potential and product characteristics as the
Product and at a similar stage of development or commercialization, taking into
account [*****].  To the extent that each Party’s performance of its obligations
hereunder is adversely affected by the other Party’s failure to perform its
obligations under this Agreement, then the impact of such performance failure
will be taken into account in determining whether the Party has used its
Commercially Reasonable Efforts to perform any such affected obligations.

 

1.15                        “Competing Product” has the meaning set forth in
Section 13.9(b).

 

1.16                        “Completion of Recoupment” has the meaning set forth
in Section 8.4(c).

 

1.17                        “Confidential Information” means, with respect to a
Party, all Information of such Party that is disclosed to the other Party under
this Agreement, which may include specifications, know-how, trade secrets,
technical information, models, business information, inventions, discoveries,
methods, procedures, formulae, protocols, techniques, data, and unpublished
patent applications, whether disclosed in oral, written, graphic, or electronic
form.  In addition, the terms of this Agreement will be deemed the Confidential
Information of each Party.  All Confidential Information disclosed by either
Party pursuant to the Existing Confidentiality Agreement shall be deemed to be
the disclosing Party’s Confidential Information hereunder (with the mutual
understanding and agreement that any use or disclosure thereof that is
authorized under Article 12 shall not be restricted by, or be deemed a violation
of, such Existing Confidentiality Agreement).

 

1.18                        “Control” means, with respect to any
material, Information, or intellectual property right, that a Party (a) owns
such material, Information, or intellectual property right, or (b) has a license
or right to use such material, Information, or intellectual property right, in
each case with the ability to grant to the other Party access, a right to use, a
license, or a sublicense (as applicable) to such material, Information, or
intellectual property right on the terms and conditions set forth herein,
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.19                        “Cost of Goods Sold” means, with respect to a time
period, Sandoz’s and its Affiliates’ costs of manufacturing the Product sold or
distributed during such time period, which equals: (a) the amount paid to Anacor
for commercial Product supply, including for Samples; plus

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(b) Sandoz’s reasonable direct and identifiable internal costs and out-of-pocket
costs, incurred or accrued (including any prepayments) in connection with
storage, insurance, transportation, freight outbound charges, supply chain
management (i.e., including costs related to obsolete inventory, inventory
destruction and any costs related thereto) and any value-added tax or similar
tax due for amounts paid to Anacor, but excluding indirect and overhead costs.

 

1.20                        “Detail” or “Detailing” means, with respect to the
Product, the communication by a Sales Representative during a Sales Call
(a) involving face-to-face contact, (b) describing in a fair and balanced manner
the FDA-approved uses in the Field and other relevant characteristics of the
Product, (c) using the Promotional Materials in an effort to increase the
prescribing preferences of the Product for its FDA-approved uses in the Field in
a manner consistent with this Agreement, and (d) made at such medical
professional’s office or other appropriate venues conducive to pharmaceutical
product informational communication where the principal objective is to place an
emphasis on the Product with such medical professional.  Details shall be
measured by Sandoz’s internal recording of such activity; provided that such
measurement shall be on the same basis as Sandoz’s measurement for its Sales
Representatives’ detailing of Sandoz’s other products, consistently applied
throughout the Term.

 

1.21                        “Detail Effort” means the [*****] under the
applicable Field Force Detailing Plan to [*****] in the Territory for the
purpose of promoting the Product.

 

1.22                        “Development” means all activities that relate to
the development of the Product including (a) maintaining or expanding Regulatory
Approval of the Product, and (b) conducting Phase 4 Clinical Trials.  This
includes preparation, submission, review, and development of data or Information
for the purpose of submission to a Governmental Authority to maintain and/or
expand Regulatory Approval of the Product; provided, however, that Development
shall exclude Commercialization activities and the building of commercial
inventory of Product or the building or construction of any manufacturing
facilities.  “Develop” has a correlative meaning.  For clarity, Development
includes the design, conduct, management or termination of any Clinical Trial or
any interactions with healthcare professionals involved in such Clinical Trial.

 

1.23                        “Development Budget” means the budget associated
with the Development Plan, detailing the anticipated Phase 4 Development Costs
as approved by the JSC.

 

1.24                        “Development FTE” means the equivalent of a
full-time individual’s work time for a twelve (12) month period to conduct Phase
4 Clinical Trials of the Product.  In the case that any personnel works
partially on Phase 4 Clinical Trials of the Product and partially on other work
in a given Calendar Year, then the full-time equivalent to be attributed to such
individual’s work hereunder shall be equal to the percentage of such
individual’s total work time in such Calendar Year that such individual spent
working on Phase 4 Clinical Trials.  Development FTE efforts shall not include
the work of general corporate personnel. Each Party shall track Development FTEs
of its personnel using such Party’s standard practice and normal systems and
methodologies.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

1.25                        “Development FTE Rate” means the Development FTE
personnel cost incurred by a Party, which shall initially be at an annual rate
of [*****] per Development FTE.  Commencing January 1, 2015, the Development FTE
Rate shall be changed annually by the JSC as of the first Business Day of each
Calendar Year with effect for the then-current Calendar Year, by [*****].

 

1.26                        “Development Plan” has the meaning set forth in
Section 4.2(a).

 

1.27                        “Development Program” has the meaning set forth in
Section 4.1.

 

1.28                        “Dollar” or “$” means United States dollar.

 

1.29                        “Executive Officer” means, in the case of Sandoz,
the President of Sandoz or another officer of Sandoz designated by the President
of Sandoz, and in the case of Anacor, Anacor’s Chief Executive Officer or
another officer of Anacor designated by the Chief Executive Officer of Anacor.

 

1.30                        “Existing Confidentiality Agreement” means the
Mutual Nondisclosure Agreement between Sandoz and Anacor dated [*****], as
amended.

 

1.31                        “FDA” means the U.S. Food and Drug Administration or
its successor.

 

1.32                        “FD&C Act” means the U.S. Federal Food, Drug and
Cosmetic Act, as amended.

 

1.33                        “Field” means topical use for the treatment of
onychomycosis in humans.

 

1.34                        “Field Force Detailing Plan” has the meaning set
forth in Section 6.12.

 

1.35                        “First Commercial Sale” means the first sale to a
Third Party of the Product by or on behalf of Sandoz in the Territory after
Regulatory Approval.

 

1.36                        “Forecast” has the meaning set forth in Section 7.4.

 

1.37                        “GMP” means the then-current good manufacturing
practices required by the FDA, as defined in 21 C.F.R. Parts 210 and 211 and the
regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, as they may be updated from time to time.  GMP shall
include applicable quality guidelines promulgated under the International
Conference on Harmonization.

 

1.38                        “Government Health Care Program” means the Medicare
Part D Coverage Gap Discount program (as defined in 42 U.S.C. 1395w-114A, as
amended), the Medicaid program (Title XIX of the Social Security Act), the
Department of Veterans Affairs Federal Supply Schedule Program, TRICARE, the
Public Health Service 340B Program, and any similar federal, state, and local
governmental health care plans and programs.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

1.39                        “Government Health Care Program Contract” means,
with respect to the Product, any agreements that are necessary to give effect to
any Government Health Care Program (whether or not such agreements constitute
“government contracts” as such term is used in connection with government
procurement).

 

1.40                        “Governmental Authority” means any multi-national,
federal, state, local, municipal or other government authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

1.41                        “Gross Profit” means, for a given measurement
period, Net Sales of the Product in the Territory during such period, less Cost
of Goods Sold for such time period.  For clarity, a deduction or reduction from
gross amounts invoiced by Sandoz or its Affiliates for sales of the Product
shall be taken only once (i.e., not double-counted), regardless of whether such
amount would constitute a deduction from Net Sales and a component of Cost of
Goods Sold as defined in this Agreement.

 

1.42                        “Guidelines” has the meaning set forth in
Section 6.11(a).

 

1.43                        “IFRS” means International Financial Reporting
Standards as generally and consistently applied by Sandoz.

 

1.44                        “IND” means an Investigational New Drug Application
as defined in the FD&C Act and applicable regulations promulgated thereunder by
the FDA.

 

1.45                        “Information” means any data, results and
information of any type whatsoever, in any tangible or intangible form,
including know-how, trade secrets, practices, techniques, methods, processes,
inventions, developments, specifications, formulations, formulae, materials or
compositions of matter of any type or kind (patentable or otherwise), software,
algorithms, marketing materials, brochures, medical presentation materials,
clinical and non-clinical study data and reports, regulatory submission
summaries and regulatory submission documents, expertise, technology, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data,
studies, procedures, territory analyses, customer lists and analyses, call point
data, market research and other Commercialization materials.

 

1.46                        “Initial Term” has the meaning set forth in
Section 13.1.

 

1.47                        “Initiation of Commercialization” has the meaning
set forth in Section 6.9.

 

1.48                        “Joint Inventions” has the meaning set forth in
Section 9.1.

 

1.49                        “Joint Patent” has the meaning set forth in
Section 9.3(b).

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

1.50                        “Joint Steering Committee” or “JSC” means the
committee formed by the Parties as described in Section 3.1(a).

 

1.51                        “Kerydin Marks” means the U.S. trademarks for
Kerydin at any time during the Term and existing in the Territory for use with
the Product.  The Kerydin Marks as of the Effective Date are listed on
Exhibit H.

 

1.52                        “Latent Defect” has the meaning set forth in
Section 7.7(d)(v).

 

1.53                        “Launch Milestone Recoupment Amount” has the meaning
set forth in Section 8.4(c).

 

1.54                        “Manufacturing Costs” means Anacor’s costs of
manufacturing and delivering the Product (including Samples) for commercial use
which equals: (a) the amount paid to Third Parties to manufacture the Product;
plus (b) Anacor’s reasonable direct and identifiable internal costs and
out-of-pocket costs incurred or accrued (including any prepayments) by Anacor in
connection with inventory write-offs, variances, manufacturing process
improvements, storage, insurance, transportation, freight, manufacturing
scale-up, manufacturing site qualification, materials, quality assurance and
quality control (including testing), inspections, analytical testing, supply
chain management, capital equipment, Third Party royalties and licensee fees,
similar activities included in Anacor’s oversight of the manufacturing process
of any Third Party in clause (a), and any value-added tax or similar tax due for
amounts paid to such Third Party, in each case of (a) and (b) without mark-up. 
Units of Samples shall be separately itemized from other Product on invoices for
Manufacturing Costs.  Set forth on Exhibit N hereto is the current estimated
Manufacturing Costs of commercial lots on a per unit basis [*****].

 

Manufacturing Costs shall include costs of such activities that are undertaken
prior to First Commercial Sale and are directly related to the lots of Product
that are supplied to Sandoz for commercial sale or distribution as Samples in
accordance with the terms of this Agreement.

 

1.55                        “Manufacturing Plan” means the manufacturing plan
for the Product in the Territory setting forth the activities needed to support
commercial launch, [*****] projected volumes, activities to qualify alternate
manufacturers and any other relevant information as determined by the JSC.  The
initial Manufacturing Plan is attached hereto as Exhibit J.

 

1.56                        “Marks” has the meaning set forth in
Section 9.10(a).

 

1.57                        “Medical Affairs Activities” means activities
designed to ensure or improve appropriate medical use of, conduct medical
education of, or further research regarding, the Product sold in the Territory,
which may include: (a) activities of medical science managers who (i) conduct
service-based medical activities including providing input and assistance with
consultancy meetings, recommend investigators for clinical trials and provide
input in the design of such trials and other research related activities, and
(ii) deliver non-promotional communications and conduct non-promotional
activities including responding to inquiries of medical professionals for
off-label information and presenting new clinical trial and other

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

scientific information; (b) grants to support continuing medical education,
symposia, or Third Party research related to the Product in the Territory; and
(c) development, publication and dissemination of publications relating to the
Product in the Territory, as well as medical information services provided in
response to inquiries communicated via Sales Representatives or received by
letter, phone call or email.

 

1.58                        “Medical Affairs Plan” has the meaning set forth in
Section 6.15.

 

1.59                        “Minimum Payments” has the meaning set forth in
Section 8.5(a).

 

1.60                        “NDA” means a New Drug Application, as defined in
the FD&C Act and applicable regulations promulgated thereunder by the FDA.

 

1.61                        “Negotiation Period” has the meaning set forth in
Section 2.7.

 

1.62                        “Net Sales” means the gross amount invoiced by
Sandoz or its Affiliate for sales of the Product to a Third Party less the
following deductions, to the extent accrued and directly allocable to the
Product:

 

(a)                                 cash discounts (only to the extent that such
amounts are included in invoices and then only to the extent that such amounts
are customary and reasonable);

 

(b)                                 returns (including recalls); price
protection and shelf stock adjustments; reprocurement charges by customers and
other similar charges; chargebacks, allowances, discounts, inventory management
fees, and rebates;

 

(c)                                  other payments required by law or agreed to
be made under Medicaid, Medicare or other government special medical assistance
programs (including, but not limited to, payments made under the new “Medicare
Part D Coverage Gap Discount Program” and the “Annual Fee on Branded
Prescription Pharmaceutical Manufacturers”);

 

(d)                                 relevant managed markets rebates; and

 

(e)                                  sales, excise or other similar taxes
(excluding income taxes).

 

For clarity, any subsequent adjustment to an accrual shall be reflected in the
Net Sales in the period in which such adjustment is made.  Sales between Sandoz
and its Affiliates shall be disregarded for purposes of calculating Net Sales
except if such purchaser is an end user.  Net Sales shall be accounted for in
accordance with International Financial Reporting Standards, consistent with
Sandoz’s books and records, and in any event consistent with all of its other
branded products.

 

1.63                        “New Products” has the meaning set forth in
Section 2.7.

 

1.64                        “OPDP” means the FDA’s Office of Prescription Drug
Promotion (formerly Division of Drug Marketing, Advertising and Communications)
or its successor.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

1.65                        “Panel” has the meaning set forth in Section 14.2.

 

1.66                        “Phase 4 Clinical Trial” means a Clinical Trial of
the Product (other than any Clinical Trial of a Product that would satisfy the
requirements of 21 § CFR 312.21(c) or corresponding foreign regulations)
conducted after Regulatory Approval has been obtained from the FDA, which trial
is conducted voluntarily to enhance marketing or scientific knowledge of the
Product, that in each case is designed, conducted and managed in a manner that
is consistent with Applicable Law.

 

1.67                        “Phase 4 Development Costs” means all costs incurred
by or on behalf of a Party for the conduct of Phase 4 Clinical Trials of the
Product for use in the Territory in accordance with the Development Plan and
Development Budget.  Phase 4 Development Costs include Development FTEs and
out-of-pocket costs paid to Third Parties that are actually incurred by a Party
to conduct Phase 4 Clinical Trials, including costs of Product or any comparator
drug, costs relating to regulatory activities for such Phase 4 Clinical Trials
including preparation, submission and review of Regulatory Materials with any
Governmental Authority, and costs of CROs and other Third Parties engaged to
conduct Phase 4 Clinical Trials, in each case as permitted under this Agreement.

 

1.68                        “Pre-Launch Commercialization Activities” means
those activities described in Exhibit I, which activities were conducted by
Anacor prior to the Effective Date to prepare for Commercialization and will be
transferred to Sandoz, and for which Sandoz has agreed to reimburse Anacor.

 

1.69                        “Pre-Launch Commercialization Costs” means costs
incurred by Anacor prior to the Effective Date to conduct the Pre-Launch
Commercialization Activities, as set forth on Exhibit I.

 

1.70                        “Product” means the finished product form of the
pharmaceutical product described in Exhibit A.  As of the Effective Date, Anacor
refers to such product as KerydinTM (tavaborole).

 

1.71                        “Product Liability Damages” has the meaning set
forth in Section 11.4.

 

1.72                        “Promotional Materials” means all Sales
Representative training materials and all written, printed, graphic, electronic,
audio or video matter, including journal advertisements, sales visual aids,
reprints, direct mail, direct-to-consumer advertising, internet postings,
internet sites and broadcast advertisements intended for use or used by either
Party or its Affiliates in connection with any promotion of the Product.

 

1.73                        “Publication” has the meaning set forth in
Section 12.4.

 

1.74                        “Regulatory Approval” means all approvals necessary
for the manufacture, use, marketing, importation and sale of the Product in the
Field in the Territory.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

1.75                        “Regulatory Authority” means any applicable
Governmental Authority involved in granting Regulatory Approval in such
regulatory jurisdiction, including the FDA.

 

1.76                        “Regulatory Materials” means regulatory
applications, submissions, notifications, correspondences, registrations,
Regulatory Approvals and/or other filings made to or with, or other approvals
granted by, a Regulatory Authority that are necessary or reasonably desirable in
order to Develop, manufacture, market, sell or otherwise Commercialize the
Product in the Territory.  Regulatory Materials include INDs and NDAs.

 

1.77                        “Renewed Sales” has the meaning set forth in
Section 8.4(c).

 

1.78                        “Renewal Term” has the meaning set forth in
Section 13.1.

 

1.79                        “Sales Call” means a personal visit by a Sales
Representative to (a) one or several medical professional(s) having prescribing
authority in the Field, as well as (b) other individuals or entities that have
significant impact or influence on prescribing decisions in the Field.

 

1.80                        “Sales Representative” means a pharmaceutical sales
representative employed by or under contract with Sandoz to conduct Detailing
and other marketing efforts with respect to the Product in accordance with the
terms of this Agreement.

 

1.81                        “Samples” means Product packaged and distributed as
a complimentary trial for use with patients in the Territory and in accordance
with Applicable Laws and free goods provided for this purpose through coupons or
other mechanisms.

 

1.82                        “Sandoz Commercial Know-How” has the meaning set
forth in Section 13.10(a)(i).

 

1.83                        “Sandoz Retained Profits” has the meaning set forth
in Section 8.4(b).

 

1.84                        “SEC” means the U.S. Securities and Exchange
Commission or its successor.

 

1.85                        “Selected Anacor Damages” has the meaning set forth
in Section 11.4.

 

1.86                        “Selected Anacor Patents” means all issued patents
and patent applications in the Territory that are Controlled as of the Effective
Date by Anacor and/or its Affiliates and that claim the composition of matter,
formulation, methods of making the composition of matter or formulation or use
of the Product in the Field or that would otherwise be infringed, absent a
license, by the use or sale of the Product, where each such issued patents and
patent applications are set forth on Exhibit O attached hereto.  Notwithstanding
the above, with respect only to the U.S. patent applications listed on Exhibit O
hereto, the term “Selected Anacor Patents” shall not include specific patent
claims contained in or resulting from any such U.S. patent applications, solely
to the extent that such specific patent claims do not cover the Product as
further described in Exhibit A.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

1.87                        “Sole Inventions” has the meaning set forth in
Section 9.1.

 

1.88                        “Specifications” means the specifications for the
design, composition, manufacture, packaging and/or quality control of the
Product as set forth in the NDA.

 

1.89                        “[*****]” has the meaning set forth in
Section 8.5(b)(i).

 

1.90                        “Tax” means any tax (including any income tax,
franchise tax, capital gains tax, gross receipts tax, value-added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, withholding tax or payroll tax), levy, assessment,
tariff, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, addition, penalty or interest), imposed,
assessed or collected by any Governmental Authority in or with respect to the
Territory.

 

1.91                        “Term” has the meaning set forth in Section 13.1.

 

1.92                        “Territory” means the United States of America,
including all possessions, territories and commonwealths thereof and all United
States military bases.

 

1.93                        “Third Party” means any entity other than Anacor or
Sandoz or an Affiliate of either of them.

 

1.94                        “Third Party Manufacturer” has the meaning set forth
in Section 7.7(f).

 

ARTICLE 2

 

EXCLUSIVE DISTRIBUTORSHIP; EXCLUSIVITY; RIGHT OF FIRST NEGOTIATION

 

2.1                               Appointment of Sandoz as Exclusive Distributor
in Territory.  Subject to the terms and conditions of this Agreement, Anacor
hereby appoints Sandoz, and Sandoz hereby accepts, during the Term to serve as
the exclusive distributor of the Product in the Field in the Territory.  Anacor
also grants to Sandoz the exclusive right to market, sell, offer for sale and
otherwise commercialize the Product in the Field in the Territory under Anacor’s
NDA during the Term.  Sandoz shall have the exclusive right to invoice and book
all Product sales in the Field in the Territory during the Term.  As between the
Parties, Anacor shall retain the exclusive right to commercialize the Product
outside the Territory.

 

2.2                               Supply of Product for Distributorship.  As
provided in Article 7, Anacor shall supply (or have supplied) to Sandoz, and
Sandoz shall purchase exclusively from Anacor, its requirements of the Product
for sale by Sandoz and its Affiliates in the Territory pursuant to Section 2.1.

 

2.3                               Limited License.  Subject to the terms and
conditions of this Agreement, Anacor hereby grants to Sandoz a non-exclusive,
non-transferable (except to an Affiliate of Sandoz)

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

license under the Anacor Technology in the Territory during the Term, solely as
necessary for Sandoz to perform its obligations and exercise its rights under
this Agreement.

 

2.4                               Subcontracting.  Sandoz may exercise its
exclusive distribution right and perform its obligations under this Agreement
through any of its Affiliates.  Sandoz shall direct its Affiliates conducting
activities under this Agreement to comply with the provisions of this Agreement
in connection with such performance, and will be responsible for any breaches by
such Affiliates.

 

2.5                               No Implied Licenses.  Except as explicitly set
forth in this Agreement, neither Party grants to the other Party any license,
express or implied, under its intellectual property rights.

 

2.6                               Product Exclusivity.  During the Term, Anacor
shall not, directly or indirectly, (a) license, assign or otherwise dispose of
any of its rights in the Product, any other formulation of tavaborole, or the
Anacor Technology specifically related to the Product that exists and is
provided to Sandoz under this Agreement as of the Effective Date to any Third
Party, or (b) develop or commercialize the Product, or any other formulation of
tavaborole, in each case (a) and (b) outside the Field for use in humans in the
Territory.

 

2.7                               Right of First Negotiation.  Anacor hereby
grants Sandoz a right of first negotiation to obtain a license to develop and/or
commercialize (a) any formulation of tavaborole other than the Product, and
(b) any Back-Up Compounds (together, the “New Products”), in each case (a) and
(b) in the Field in the Territory, as set forth in this Section 2.7. 
Accordingly, prior to entering into any agreement for such purpose, Anacor shall
provide written notice to Sandoz, indicating the New Products, their stages of
development, and other information reasonably necessary for Sandoz to determine
its interest in obtaining rights to develop and/or commercialize such New
Product(s).  Sandoz shall have a period of [*****] after receipt of such notice
from Anacor to negotiate exclusively with Anacor with respect to such rights
(the “Negotiation Period”).  If the Parties do not reach an agreement with
respect to such rights during the Negotiation Period (as evidenced by an agreed
upon term sheet), or if Sandoz notifies Anacor in writing during the Negotiation
Period that it is not interested or unable to enter into discussions regarding
such rights, then Anacor shall have no further obligation with respect to such
New Products under this Section 2.7.  Where Sandoz and Anacor do reach agreement
on the material terms of a grant of such rights (as evidenced by an agreed upon
term sheet) within the Negotiation Period, the Negotiation Period shall be
extended by an additional [*****] period, and the Parties shall negotiate in
good faith a definitive agreement within such time, and if unable to enter into
such definitive agreement in such time period, then Anacor shall have no further
obligation with respect to such New Products under this Section 2.7.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ARTICLE 3

 

GOVERNANCE

 

3.1                               Joint Steering Committee.

 

(a)                                 Purpose; Formation.  The Parties hereby
establish a joint steering committee (the “Joint Steering Committee” or “JSC”)
that will monitor and oversee the Development and Commercialization activities
of the Parties under this Agreement and facilitate communications between the
Parties with respect to such activities.

 

(b)                                 Composition.  Each Party shall initially
appoint [*****] representatives to the JSC, each of whom has sufficient
seniority within the applicable Party to make decisions arising within the scope
of the JSC’s responsibilities.  The Parties’ initial representatives to the JSC
are set forth on Exhibit B.  The JSC may change its size from time to time by
mutual consent of its members; provided that the JSC shall at all times consist
of an equal number of representatives of each of Anacor and Sandoz.  Each Party
may replace its JSC representatives at any time upon written notice to the other
Party.  The JSC may invite non-members (including consultants and advisors of a
Party who are under an obligation of confidentiality consistent with this
Agreement) to participate in the discussions and meetings of the JSC, provided
that such participants shall have no voting authority at the JSC.  The JSC shall
have two chairpersons, one from each of Anacor and Sandoz.  The role of the
chairpersons shall be to convene and preside at meetings of the JSC, to prepare
and circulate agendas and to ensure the preparation of minutes, but the
chairpersons shall have no additional powers or rights beyond those held by the
other JSC representatives.

 

(c)                                  Specific Responsibilities.  In addition to
its overall responsibility for monitoring and providing a forum to discuss and
coordinate the Parties’ activities under this Agreement, the JSC shall in
particular:

 

(i)                                    discuss, approve and oversee the
implementation of the Commercialization Plan, Medical Affairs Plan and
Development Plan and, in each case, any amendments thereto;

 

(ii)                                prepare, discuss, approve and oversee the
implementation of the Manufacturing Plan and any amendments thereto;

 

(iii)                            review the overall Development strategy and
design of Phase 4 Clinical Trials;

 

(iv)                             review and discuss draft regulatory filings and
communications with Regulatory Authorities;

 

(v)                                 discuss and approve any additional Third
Party manufacturers of the Product;

 

(vi)                             oversee any manufacturing technology transfer
relating to the Product from Anacor to Sandoz (if any);

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(vii)                         review and discuss the Commercialization
activities of the Parties with respect to the Product in the Territory,
including pre-launch and post-launch activities;

 

(viii)                     review and discuss the Development, manufacturing and
regulatory activities of the Parties with respect to the Product in the
Territory, including pre-launch and post-launch activities;

 

(ix)                             review, discuss, coordinate and approve the
Parties’ Medical Affairs Activities, including developing a scientific
presentation and publication strategy relating to the Product in the Territory;

 

(x)                                 establish joint subcommittees (e.g., for
development, commercialization, regulatory, manufacturing, medical affairs and
safety) as it deems necessary to achieve the objectives and intent of this
Agreement, to which subcommittees the JSC may delegate its responsibilities
under this Section 3.1(c), and resolve disputes presented by such subcommittees;
and

 

(xi)                             perform such other functions as appropriate to
further the purposes of this Agreement as allocated to it in writing by the
Parties or as specified in the Agreement.

 

(d)                                 Meetings.  The Parties shall endeavor to
have their first meeting of the JSC within thirty (30) days after the Effective
Date. The JSC shall meet at least [*****] per Calendar Quarter during the Term
spaced at regular intervals unless the Parties mutually agree in writing to a
different frequency for such meetings.  Either Party may also call a special
meeting of the JSC (by videoconference or teleconference) by at least ten
(10) Business Days prior written notice to the other Party in the event such
Party reasonably believes that a significant matter must be addressed prior to
the next scheduled meeting, and such Party shall provide the JSC no later than
five (5) Business Days prior to the special meeting with materials reasonably
adequate to enable an informed decision; provided that for urgent matters, a
Party may call a special meeting of the JSC with less than (10) Business Days’
notice if the Parties agree that an issue warrants an expedited meeting.  No
later than ten (10) Business Days prior to any regularly scheduled meeting of
the JSC, the chairpersons of the JSC shall prepare and circulate an agenda for
such meeting; provided, however, that either Party may propose additional topics
to be included on such agenda, either prior to or in the course of such
meeting.  The JSC may meet in person, by videoconference or by teleconference. 
Notwithstanding the foregoing, at least [*****] per Calendar Year shall be in
person through the end of [*****], and thereafter at least [*****] per Calendar
Year shall be in person unless the Parties mutually agree in writing to waive
such requirement in lieu of a videoconference or teleconference.  In-person JSC
meetings will be held at locations in the U.S. alternately selected by Anacor
and by Sandoz.  Each Party will bear the expense of its respective JSC members’
participation in JSC meetings.  Meetings of the JSC shall be effective only if
at least [*****] of each Party is present or participating in such meeting.  The
chairpersons of the JSC will be responsible for preparing reasonably detailed
written minutes of all JSC meetings that reflect, without limitation, material
decisions made at such meetings.  The JSC chairpersons shall send draft meeting
minutes to each member of the JSC for review and approval within ten
(10) Business

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Days after each JSC meeting.  Such minutes will be deemed approved unless one or
more members of the JSC object to the accuracy of such minutes within ten
(10) Business Days of receipt.

 

(e)                                  Decision-Making.  In addition to resolving
issues specifically delegated to it, the JSC shall have the authority to resolve
any disputes not resolved by any subcommittee.  The representatives from each
Party will have, collectively, one (1) vote on behalf of that Party on the JSC,
and all decision making shall be by consensus to the extent feasible.  If the
JSC is unable to reach consensus on any issue for which it is responsible within
thirty (30) days after first considering such issue, the JSC shall submit in
writing the respective positions of the Parties to the Executive Officers.  Such
Executive Officers shall use good faith efforts, in compliance with
Section 3.1(f), to resolve promptly such matter, which good faith efforts shall
include at least [*****] between such Executive Officers within ten
(10) Business Days after the JSC’s submission of such matter to them.  If the
Executive Officers are unable to reach consensus on any such matter, then:

 

(i)                                    Sandoz will have the final say with
respect to Commercialization matters for the Product, such as pricing, terms of
sale, marketing, promotion and selling decisions for the Product (and associated
regulatory matters) and Promotional Materials (and associated Regulatory
Materials), and for Medical Affairs; provided that disputes with respect to
approval of any [*****] Commercialization Plan or any Medical Affairs Plan, and
amendments to such plans, will be determined by mutual, unanimous agreement of
the Parties’ representatives to the JSC; provided, further, notwithstanding the
foregoing, Sandoz will have the final say with respect to any matter involving
legal and/or compliance matters with respect to the Commercialization Plan or
Medical Affairs Plan (and Sandoz will take into account the views expressed by
Anacor in determining such matters);

 

(ii)                                Additionally, without being limited by
either subsection (i) above or subsection (iii) below, Sandoz will have, with
respect to compliance with Applicable Law, the final say with respect to any and
all matters and decisions for the Development of the Product, design, conduct
and management of Clinical Trials relating to the Product and the
Commercialization of the Product (and Sandoz will take into account the views
expressed by Anacor in determining such matters); and

 

(iii)                            Subject to the foregoing subsection (ii),
Anacor will have final say with respect to manufacturing and Development for the
Product (including Phase 4 Clinical Trials and other post-approval studies) and
regulatory matters for the Product not covered by subsection (i), provided, that
Anacor shall not unilaterally amend the scope of any Phase 4 Clinical Trials in
the Development Plan without Sandoz’s prior written consent, which shall not be
unreasonably withheld.

 

(f)                                   Good Faith.  In conducting themselves on
the JSC and any subcommittees, and in exercising their rights under this
Section 3.1, all representatives of each Party shall consider

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

diligently, reasonably and in good faith all input received from the other
Party, and shall use reasonable efforts to reach consensus on all matters before
them.

 

(g)                                 Compliance.  Notwithstanding anything to the
contrary in this Agreement, neither Party nor any of its Affiliates shall be
required to take, or shall be penalized for not taking, any action that is not
in compliance with such Party’s ethical business practices and policies or that
such Party reasonably believes is not in compliance with Applicable Laws.

 

3.2                               JSC Authority.  The JSC shall have solely the
powers expressly assigned to it in Section 3.1 and elsewhere in this Agreement,
and shall not have any power to amend, modify, or waive compliance with this
Agreement.  It is expressly understood and agreed that the control of
decision-making authority by Anacor or Sandoz, as applicable, pursuant to
Section 3.1(e), so as to resolve a disagreement or deadlock on the JSC for any
matter will not authorize either Party to perform any function not delegated to
the JSC, and that neither Anacor nor Sandoz shall have any right to unilaterally
modify or amend, or waive its own compliance with, the terms of this Agreement.

 

ARTICLE 4

 

DEVELOPMENT

 

4.1                               Overview.  Anacor will be solely responsible
for conducting (a) post-Regulatory Approval Clinical Trials of the Product
required by the FDA, and (b) Phase 4 Clinical Trials of the Product supporting
the use of the Product in the Territory, that in each case shall be designed,
conducted and managed in a manner that is consistent with Anacor’s obligations
in Section 6.11(a) (collectively, the “Development Program”).

 

4.2                               Development Program.

 

(a)                                 General.  All Development of the Product in
the Field for the Territory will be conducted pursuant to a development plan
approved by the JSC (the “Development Plan”) that describes all activities to be
conducted under the Development Program, including associated timelines and
priorities, and a Development Budget for the Development Program.  In the event
of any inconsistency between the Development Plan and this Agreement, the terms
of this Agreement will govern and control.  The initial Development Plan is
attached hereto as Exhibit C.

 

(b)                                 Amendments to the Development Plan.  On
[*****] basis (no later than [*****] of the preceding [*****]), or more often as
the Parties deem appropriate, Anacor shall prepare and propose amendments to the
then-current Development Plan, including the Development Budget, for approval of
the JSC.  Such updated and amended Development Plan shall reflect any changes,
re-prioritization of studies within, reallocation of resources with respect to,
or additions to the then-current Development Plan.  In addition, Anacor may
prepare and propose amendments for approval of the JSC to the Development Plan
and corresponding Development Budget from time to time during the [*****] in
order to reflect changes in such plan

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

16

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

and budget for such [*****], in each case, in accordance with the foregoing. 
Once approved by the JSC, the amended [*****] Development Plan and Development
Budget shall become effective for the applicable period on the date approved by
the JSC (or such other date as the JSC shall specify).  Any JSC approved amended
Development Plan and Development Budget shall supersede the previous Development
Plan and Development Budget for the applicable period.

 

(c)                                  Development Costs.  Sandoz shall reimburse
Anacor for [*****] of all Phase 4 Development Costs incurred by Anacor, up to a
maximum of [*****] of reimbursement per Calendar Year, according to the process
set forth in Section 8.3.  Anacor shall be solely responsible for all other
costs it incurs in connection with the Development of the Product for the
Territory, including costs for post-Regulatory Approval Clinical Trials or other
Development activities that are required by the FDA as a condition of obtaining
or maintaining Regulatory Approval.

 

4.3                               Development Diligence and Standards of
Conduct.  Anacor shall use Commercially Reasonable Efforts to conduct and
complete the Development Program, including to carry out the tasks under the
Development Plan.  Anacor shall conduct its activities under the Development
Plan in a good scientific manner and in compliance with all Applicable Laws,
including to ensure that any and all Clinical Trials relating to the Product are
designed, conducted and managed in a manner that is consistent with Anacor’s
obligations in Section 6.11(a).  To the extent Anacor conducts Development
activities outside of the Territory with respect to the Product, (a) Anacor
shall use Commercially Reasonable Efforts to avoid a material adverse effect on
the Product in the Territory, and (b) Anacor shall use Commercially Reasonable
Efforts to keep Sandoz reasonably informed as to such Development activities,
subject to any confidentiality obligations owed to Anacor’s applicable Third
Party collaborators, and to take into good faith consideration any comments
Sandoz may have regarding such activities.

 

4.4                               Development Records and Reports.  Anacor shall
maintain complete and accurate records (in the form of technical notebooks
and/or electronic files where appropriate) of all work conducted by it under the
Development Plan and all Information resulting from such work.  Such records,
including any electronic files where such Information may also be contained,
shall fully and properly reflect all work done and results achieved in the
performance of the Development Plan in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes.  Anacor shall provide the
JSC with reports detailing its Development activities under the Development Plan
and the results of such activities as the JSC requests.

 

4.5                               Subcontracts.  Anacor may perform any of its
Development activities under this Agreement through one or more subcontractors
or consultants, provided, however, (a) Anacor’s proposed subcontractors and
consultants performing Development activities as of the Effective Date are set
forth on Exhibit M, and (b) Anacor shall identify all additional proposed
subcontractors and consultants performing Development activities to Sandoz prior
to engagement thereof and Anacor shall take into good faith consideration any
objections Sandoz may have regarding the engagement of such subcontractors
and/or consultants.  Anacor shall remain directly responsible for all of its
Development activities and obligations under this Agreement that have

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

17

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

been delegated or subcontracted to any of its Affiliates or subcontractors or
consultants and for ensuring that such Affiliates, subcontractors and
consultants comply with the terms and conditions of this Agreement.  In the
event of a breach by any of Anacor’s Affiliates, subcontractors or consultants
of Anacor’s obligations under this Agreement, Anacor hereby waives any
obligation of Sandoz to proceed directly against any such Affiliate,
subcontractor or consultant prior to proceeding directly against Anacor.

 

ARTICLE 5

 

REGULATORY MATTERS

 

5.1                               Regulatory Filings and Approvals.

 

(a)                                 In General.  Anacor shall use Commercially
Reasonable Efforts to obtain, and once obtained, to maintain, Regulatory
Approvals for the Product in the Territory in order to permit the
Commercialization of the Product in the Territory in accordance with this
Agreement.  Subject to Section 5.1(c), Anacor shall be responsible for preparing
and filing all Regulatory Materials for the Territory, shall be the holder of
all Regulatory Approvals in the Territory and will have primary operational
responsibility for interactions with Regulatory Authorities, including taking
the lead role at all meetings with Regulatory Authorities, provided that Sandoz
shall be provided an opportunity to participate in all such activities (other
than administrative or other non-substantive activities such as meeting
scheduling communications) and to provide input, which Anacor shall in good
faith take into consideration before acting.  Subject to Section 5.1(b), this
right of participation covers all regulatory activities in the Field in the
Territory, including development of regulatory strategy and review of regulatory
submissions, attendance at all meetings with Regulatory Authorities that may
potentially impact the Development of the Product and review of outcomes of such
meetings.  Without limiting the foregoing or being limited thereby: promptly,
but in any event within three (3) Business Days of receipt by Anacor, Anacor
shall provide to Sandoz complete copies of all correspondence with Regulatory
Authorities, provided, however, that Anacor shall promptly, but in any event
within two (2) Business Days of receipt, provide Sandoz with complete copies of
all correspondence indicating under what conditions the NDA has been approved
for the Product by the FDA, including regarding the proposed or approved label
for the Product by the FDA or any amendments to the label.

 

(b)                                 Reporting and Review.  The JSC shall develop
and implement procedures for drafting and reviewing Regulatory Materials for the
Product in the Territory, which shall provide sufficient time for Sandoz to
provide substantive comments prior to the filing of such Regulatory Materials. 
Anacor shall promptly notify Sandoz of all Regulatory Materials that it submits
for the Product in the Territory and shall promptly provide Sandoz with a copy
(which may be wholly or partly in electronic form) of such Regulatory
Materials.  Anacor will provide Sandoz with reasonable advance notice of any
scheduled meeting with any Regulatory Authority and/or any Regulatory Materials
with respect to the Product in the Territory, and Sandoz shall have the right to
participate in any such meeting, to the extent permitted by Applicable Laws. 
Representatives of Anacor will be the primary spokespeople at any such meeting
and will be given

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

18

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

preference in attending such meeting in the event that the number of attendees
is limited by the Regulatory Authority.  Anacor shall promptly, but in any case
within two (2) Business Days of receipt, furnish Sandoz with copies of all
material correspondence to or from, and minutes of material meetings with, any
Regulatory Authority relating to the Development of the Product in the
Territory.

 

(c)                                  Promotional Materials.  Sandoz, at its
cost, shall be solely responsible for developing, filing and making decisions
with respect to all Promotional Materials and associated Regulatory Materials,
including all filings and interactions with the OPDP.  The Parties shall jointly
notify the FDA of Anacor’s delegation of such responsibility to Sandoz.  Sandoz
shall provide Anacor with a copy of each such filing promptly after submission
thereof.  For the avoidance of doubt, Sandoz will retain exclusive authority and
responsibility for the filing of Promotional Materials with the FDA on Form 2253
(or such other form as required by FDA) or as otherwise required by, or
permitted under, Applicable Laws.  Sandoz shall promptly, but in any case within
three (3) Business Days of receipt, provide Anacor with complete copies of all
correspondence relating to Promotional Materials with Regulatory Authorities,
including OPDP.

 

5.2                               Regulatory Costs.  Other than as set forth in
Sections 5.1(c) and 8.7 with respect to the activities contemplated by the
Parties under this Agreement, [*****] all regulatory fees incurred that are
payable to a Regulatory Authority relating to the Product, including the PDUFA
user fee for the Product (and any other related fees).  [*****] regulatory
activities under this Article 5.

 

5.3                               Product Withdrawals and Recalls.

 

(a)                                 If any Regulatory Authority (i) threatens,
initiates or advises any action to remove the Product from the market in the
Territory, or (ii) requires or advises Anacor, Sandoz or their respective
Affiliates to distribute a “Dear Health Care Provider” letter or its equivalent
regarding use of the Product in the Territory, then Anacor or Sandoz, as
applicable, shall notify the other Party of such event within three (3) Business
Days (or sooner if required by Applicable Laws) after such Party becomes aware
of the action, threat, advice or requirement (as applicable).  The JSC, via the
Parties’ respective heads of Quality or other designees, will discuss and
attempt to agree upon whether to recall or withdraw the Product in the
Territory; provided, however, that if the Parties fail to agree within an
appropriate time period, Anacor shall have the right to decide whether to recall
or withdraw the Product in the Territory.  Any recall expenses with respect to
the Product in the Territory will be [*****], except to the extent that the
recall or withdrawal is attributable to the negligence or willful misconduct of
[*****], in which event [*****] shall bear such costs for which it is
responsible.  Subject to the preceding sentence, (x) within [*****] after the
end of a Calendar Quarter in which [*****] incurs recall expenses, [*****] shall
submit a statement of such expenses to [*****] and (y) Sandoz shall adjust its
next payment to Anacor under Section 8.4 and make any additional payment to
Anacor that is not otherwise covered by the adjustment to the applicable payment
to Anacor under Section 8.4 for the Calendar Quarter so that [*****] of the
total of such expenses in the applicable Calendar Quarter that are to be [*****]
pursuant to the preceding sentence.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

19

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(b)                                 If and when Anacor recovers any recall
expenses from [*****], subject to [*****], Anacor shall promptly pay to Sandoz
[*****] of such recovered amounts received (net of any applicable Taxes).

 

5.4                               Safety Reporting.  The Parties’ obligations
with respect to exchanging and reporting adverse event and other safety
information relating to the Product will be set forth in a pharmacovigilance
agreement to be entered into between the Parties no later than [*****] after the
Effective Date.  Anacor shall be primarily responsibility for maintaining the
safety database for the Product and reporting safety-related information to the
FDA.  Sandoz shall be primarily responsibility for collecting information
related to adverse events and timely providing such information to Anacor, or to
the FDA, as appropriate.  [*****] will be [*****] responsible for [*****] costs
incurred by [*****] related to pharmacovigilance and drug safety.

 

5.5                               Standards of Conduct.  Each Party shall make
regulatory filings and conduct all other regulatory activities under this
Article 5 in compliance with all Applicable Laws, including any applicable
anti-bribery and anti-kickback laws and regulations.

 

5.6                               Subcontracts.  Each Party may perform any of
its regulatory activities under this Agreement through one or more
subcontractors or consultants, provided, however, (a) that each Party’s proposed
subcontractors and consultants performing Regulatory Activities as of the
Effective Date are set forth on Exhibit M and (b) each Party shall identify all
additional subcontractors and consultants performing Regulatory Activities to
the other Party prior to the engagement thereof and take into good faith
consideration any objections the other Party may have regarding the engagement
of such subcontractors and/or consultants.  Each Party shall remain directly
responsible for all of its regulatory activities and obligations under this
Agreement that have been delegated or subcontracted to any of its Affiliates or
subcontractors or consultants and for ensuring that such Affiliates,
subcontractors and consultants comply with the terms and conditions of this
Agreement.  In the event of a breach by a Party’s Affiliate, subcontractor or
consultant of such Party’s obligations under this Agreement, such Party hereby
waives any obligation of the other Party to proceed directly against any such
Affiliate, subcontractor or consultant prior to proceeding directly against such
Party.

 

ARTICLE 6

 

COMMERCIALIZATION

 

6.1                               Overview.  Sandoz shall use Commercially
Reasonable Efforts to Commercialize the Product in the Field in the Territory as
provided in this Article 6.  Anacor shall use Commercially Reasonable Efforts to
undertake the activities with respect to the Product in the Field in the
Territory that are allocated to Anacor pursuant to the Medical Affairs Plan, as
provided in this Article 6, and such promotional activities as may be mutually
agreed by the Parties under a promotional agreement that may be negotiated and
entered into following the Effective Date.  Each Party shall be responsible for
the costs they incur to conduct their respective Commercialization activities.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

20

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

6.2                               Commercialization Plan.  The strategy for the
commercial launch of, and subsequent Commercialization of, the Product in the
Territory will be described in a comprehensive plan (the “Commercialization
Plan”), which is to be used as the basis for the Commercialization activities to
be undertaken under this Agreement and which specifically describes the
then-current planned [*****].  The proposed Commercialization Plan covering
Commercialization activities from pre-launch through [*****] is attached hereto
as Exhibit D.  The Commercialization Plan and subsequent revisions thereto will
contain the information described above in this Section 6.2 and other
information the JSC believes necessary for the successful commercial launch and
subsequent Commercialization of the Product.  Sandoz shall use Commercially
Reasonable Efforts to timely undertake the activities in the Commercialization
Plan and, in using such efforts, may deviate from the Commercialization Plan as
it determines to be appropriate consistent with the use of Commercially
Reasonable Efforts. In the event of any inconsistency between the
Commercialization Plan and this Agreement, the terms of this Agreement shall
govern and control.

 

6.3                               Amendments to the Commercialization Plan. 
Sandoz shall prepare and propose on [*****] basis (no later than [*****] of the
preceding [*****]), and provide to the JSC for approval, an updated
Commercialization Plan covering the following [*****].  The JSC will approve the
updated Commercialization Plan by [*****] of the preceding [*****], or if the
JSC fails to reach consensus on the Commercialization Plan, the Parties will
refer the dispute to the Executive Officers under Section 3.1(e).  In addition,
Sandoz may prepare and propose amendments to the Commercialization Plan from
time to time during the [*****] in order to reflect material changes in such
plan for such [*****].  Any amended Commercialization Plan will become effective
[*****].

 

6.4                               Commercialization Costs.  Except as provided
in Section 6.5, each Party shall be solely responsible for all costs and
expenses incurred by or on behalf of such Party or its Affiliates in the
Commercialization of the Product in the Territory.

 

6.5                               Pre-Launch Commercialization Activities. 
Sandoz shall have the opportunity to review the Pre-Launch Commercialization
Activities and Pre-Launch Commercialization Costs and to determine which
deliverables, marketing materials and other products resulting from such
Pre-Launch Commercialization Activities would be useful to Sandoz in fulfilling
its obligations, and exercising its rights, under this Agreement; provided,
however, that [*****].  From time to time after the date of this Agreement,
Sandoz may notify Anacor of any additional deliverables, marketing materials and
other materials resulting from the Pre-Launch Commercialization Activities that
Sandoz may elect to utilize and thereafter Anacor shall invoice Sandoz for the
Pre-Launch Commercialization Costs incurred by Anacor related thereto.  Within
[*****] of receipt of an invoice from Anacor for any such Pre-Launch
Commercialization Costs incurred by Anacor that Sandoz agrees to reimburse
pursuant to this Section 6.5, Sandoz shall reimburse Anacor for such costs.

 

6.6                               Sales and Distribution; Returns.  Sandoz shall
be solely responsible for handling all returns, recalls, order processing,
invoicing and collection, distribution, and receivables for the

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

21

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Product in the Territory.  Sandoz shall book all sales of the Product in the
Territory.  Anacor shall not accept orders for the Product or sell the Product
for its own account or for Sandoz’s account, and if Anacor receives any order
for the Product in the Territory, it shall refer such orders to Sandoz for
acceptance or rejection.  If Product is returned to Anacor, Anacor shall
promptly ship such Product to Sandoz.  Anacor, if requested by Sandoz, shall
advise the customer who made the return that the Product has been returned to
Sandoz.

 

6.7                               Commercialization Reports. Periodically during
each [*****], Sandoz shall keep the JSC informed regarding the progress and
results of Commercialization activities for the Product in the Territory.  In
addition, Sandoz shall provide the JSC [*****].

 

6.8                               Use of Commercial Data and Information. 
Anacor may request through the JSC the right to use, in connection with the
commercialization of the Product outside the Territory, data, marketing
materials and other Product-related communications developed by or on behalf of
Sandoz or its Affiliates under this Agreement and which solely relate to the
Product.  Upon Sandoz’s prior written consent, such consent not to be
unreasonably withheld or delayed, Sandoz shall provide the approved materials to
Anacor for such use.  Sandoz hereby grants Anacor the right to use and create
derivative works of the Information provided under this Section 6.8 solely for
commercializing the Product outside the Territory, and to grant such right to
its Affiliates and to its Third Party partners to whom it has granted the right
to Commercialize the Product outside the Territory; provided, however, that to
the extent Sandoz does not have the right to grant such right and has used its
commercially reasonable efforts to obtain from any relevant Third Party the
right to grant such right without incurring any obligation to such Third Party,
Sandoz shall be under no obligation to grant such right.  Following termination
of this Agreement, Anacor will have the right to use such materials and other
materials pursuant to Section 13.10(a)(i) or (b)(i); provided, however, that to
the extent Sandoz does not have the right to grant such right and has used its
commercially reasonable efforts to obtain from any relevant Third Party the
right to grant such right without incurring any obligation to such Third Party,
Sandoz shall be under no obligation to grant such right.  For the avoidance of
doubt, Sandoz shall not have any responsibility or liability whatsoever for any
such uses of such Information by or on behalf of Anacor or its Affiliates or
Third Party partners.

 

6.9                               Certain Diligence Obligations.  As part of
Sandoz’s obligation to use Commercially Reasonable Efforts to Commercialize the
Product in the Field in the Territory, Sandoz shall use Commercially Reasonable
Efforts to achieve First Commercial Sale of the Product in the Territory within
[*****] after the Initiation of Commercialization.  “Initiation of
Commercialization” means the date Anacor makes available for delivery to Sandoz
[*****] of the quantity of the Product (manufactured and made available in
accordance with this Agreement, including Article 7 and the Quality Agreement)
ordered in the initial purchase order delivered by Sandoz within [*****] of the
Effective Date (an unexecuted copy of which has been provided to Anacor prior to
the execution of this Agreement) for purposes of the commercial launch of the
Product, which purchase order specifies (i) the amount of such Product required
by Sandoz (in an amount that in any event shall be consistent with the first
Forecast set forth in Exhibit E), and (ii) 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

22

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

the delivery date for such Product required by Sandoz (which date shall be
consistent with the first Forecast set forth in Exhibit E).

 

6.10                        Subcontracts.  Neither Party may perform any of its
Commercialization activities under this Agreement through any subcontractors or
consultants other than those listed on Exhibit M without first obtaining the
written consent of the other Party, such consent not to be unreasonably
withheld; provided, it is acknowledged and agreed that (a) with respect to the
promotion of the Product and performance of its Commercialization activities
under this Agreement, Sandoz may utilize [*****], and (b) Sandoz may utilize the
Third Parties identified on Exhibit M to handle Product returns.  Each Party
shall remain directly responsible for all of its Commercialization activities
and obligations under this Agreement that have been delegated or subcontracted
to any of its Affiliates or subcontractors or consultants and for ensuring that
such Affiliates, subcontractors and consultants comply with the terms and
conditions of this Agreement.  In the event of a breach by a Party’s Affiliate,
subcontractor or consultant of such Party’s obligations under this Agreement,
such Party hereby waives any obligation of the other Party to proceed directly
against any such Affiliate, subcontractor or consultant prior to proceeding
directly against such Party.

 

6.11                        Regulatory Compliance.

 

(a)                                 Obligations.  Each of Anacor and Sandoz
shall conduct their Commercialization and Development activities in accordance
with Applicable Laws and the Guidelines (as defined below) and shall cooperate
with one another in any efforts toward ensuring that government reporting
(including price and gift reporting), sales, marketing and promotional practices
in respect of each Product meet the standards required by: (i) Applicable Laws;
(ii) applicable guidelines concerning the advertising and promotion of
prescription drug products, including the Office of the Inspector General’s
(“OIG”) Compliance Guidance Program issued in 2003, the American Medical
Association (the “AMA”) Guidelines on Gifts to Physicians, the Pharmaceutical
Research and Manufacturers of America (“PhRMA”) Code on Interactions with
Healthcare Professionals, as hereafter amended from time to time (the “PhRMA
Code”), the PhRMA Principles on Conduct of Clinical Trials and Communication of
Clinical Trial Results, and the standards set forth by the Accreditation Council
for Continuing Medical Education relating to educating the medical community in
the United States (“ACCME Standards”) (collectively, the “Guidelines”);
(iii) the Prescription Drug Marketing Act of 1987, as amended, and the rules,
regulations and guidelines promulgated thereunder (the “PDMA”); (iv) federal,
state and local agencies and all payor “fraud and abuse”, and consumer
protection and false claims statutes and regulations, including the Medicare and
State Health Programs Anti-Kickback Law (42 U.S.C. §1320a-7b(b)) and the Safe
Harbor Regulations found at 42 C.F.R. §1001.952 et seq.; and (v) the U.S.
Foreign Corrupt Practices Act of 1977, as amended, including the rules and
regulations thereunder.  In addition, each Party shall obtain and maintain all
licenses, permits, approvals and other authorizations applicable to it in order
to enable it to perform its respective obligations hereunder.  Notwithstanding
the foregoing, Sandoz shall have sole responsibility for entering into and
thereafter maintaining Government Health Care Program Contracts for the Product,
and be

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

23

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

solely responsible for determining and negotiating pricing for the Product and
for calculating and reporting timely and accurate price metrics for the Product
under the Government Health Care Program Contracts, and any similar state price
reporting obligations, to the applicable Governmental Authorities in accordance
with Applicable Laws.  The Parties shall cooperate in good faith to update their
obligations under this Section 6.11(a) from time to time to reflect any changes
in any of the foregoing (i) — (v) or to resolve any conflicts in any of the
foregoing standards as applied to the Parties’ activities under this Agreement. 
Sandoz shall be solely responsible for the payment and processing of all
rebates, chargebacks or other fees payable with respect to the Product under the
Government Health Care Contracts, and for maintaining applicable records related
thereto for a minimum of [*****] or such longer period as may be required by
Applicable Law.

 

(b)                                 Reporting.  Each Party shall be responsible
for calculating, tracking and reporting transfers of value initiated and
controlled by its employees and/or contractors pursuant to its respective
obligations under the requirements of Section 6002 (Transparency Reports and
Reporting of Physician Ownership and Investment Interest) of the Patient
Protection and Affordable Care Act, commonly referred to as the “Sunshine Act”,
and applicable state marketing reporting laws.  Subject to Applicable Laws, the
value reported to the Centers for Medicare & Medicaid Services shall be the
amount expended by the controlling Party, irrespective of the division of or
reconciliation of expenses between the Parties.  Each Party shall bear its own
costs incurred to fulfill its respective government reporting and regulatory
compliance obligations described above in this Section 6.11(b).

 

(c)                                  Information.  Each of Anacor and Sandoz
shall reasonably cooperate with the other Party to provide the other Party
reasonable access to such information, data and reports solely related to the
Product reasonably required by the other in order to comply with the relevant
provisions of the Medicare Modernization Act and any other Applicable Laws,
including reporting requirements, in a timely and appropriate manner.  Each
Party shall ensure that its reporting to the Centers for Medicare and Medicaid
Services and other federal and state healthcare programs related to the Product
is true, complete and correct in all respects; provided however, that neither
Party shall be held responsible for submitting erroneous reports if such
deficiencies result from information provided by the other Party which itself
was not true, complete and correct.  Each Party shall notify the other Party
promptly upon becoming aware of any Product-related inquiries or document
requests by any Governmental Authority, or claims or threatened claims related
to the Product.

 

(d)                                 Cooperation.  Anacor and Sandoz shall confer
with each other on a regular basis to discuss and compare their respective
procedures and methodologies relating to each Party’s compliance with Applicable
Laws or fulfillment of any other obligation in this Section 6.11.  In the event
that the Parties have different understandings or interpretations of this
Section 6.11 or the applicability of, or standards required by, any Applicable
Laws, then the Parties shall confer and seek to reach common agreement on such
matters.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

24

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

6.12                        Detailing.  To help the Parties to plan
Commercialization activities, Sandoz shall develop and propose for JSC approval
for inclusion in the Commercialization Plan [*****] detailing and targeting plan
(“Field Force Detailing Plan”).  Such plan shall include the Detail Effort and
[*****].  With respect to the Detail Effort, such plan shall include [*****]. 
Sandoz shall deliver to Anacor a preliminary report containing its good faith
estimate of [*****] during each [*****], no later than [*****] after the end of
each [*****].  No later than [*****] after the end of such [*****], Sandoz shall
deliver to Anacor a report [*****] for such [*****]. The Parties acknowledge and
agree that the Field Force Detailing Plan shall not limit Sandoz’s
Commercialization efforts under this Agreement or act to override or otherwise
characterize Sandoz’s obligation to use Commercially Reasonable Efforts to
Commercialize the Product in the Field in the Territory, which efforts will from
time to time provide for material deviations from the then-current Field Force
Detailing Plan.

 

6.13                        Reimbursement and Managed Care Activities.  Sandoz
shall be solely responsible for managed care and reimbursement matters for the
Product, including for the operational aspects of managing and carrying out
efforts related to obtaining reimbursement for the Product in the Territory and
the negotiation of managed care arrangements, in compliance with Applicable
Laws.  Sandoz shall make all decisions related to reimbursement and managed care
matters for the Product, provided that such decisions shall be consistent with
similar decisions made by Sandoz and its Affiliates for its other branded
(non-generic) products.  Sandoz shall be solely responsible for the payment and
processing of all rebates, chargebacks or other fees payable with respect to the
Product under Third Party commercial distribution, group purchasing, and managed
care agreements (collectively “Commercial Agreements”), and for maintaining
applicable records related thereto for a minimum of [*****] or such longer
period as may be required by Applicable Laws.

 

6.14                        Marketing.

 

(a)                                 Advertising and Promotional Materials. 
Sandoz shall prepare and produce all Promotional Materials for the Product in
the Territory.  When practicable to do so, Sandoz shall provide Anacor up to
five (5) Business Days to review and comment on proposed Promotional Materials
for the Product in the Territory and Sandoz shall in good faith take into
consideration timely comments provided by Anacor.  In relation to the Product,
Sandoz shall determine the manner in which the Parties will be presented and
described to the medical community in any Promotional Materials or other
materials related to the Product and the placement of the names and logos of the
Parties, in each case as permitted by Applicable Laws and the approved labeling
for the Product.  Sandoz shall own all right, title and interest in and to any
and all such Promotional Materials, including all applicable copyrights,
trademarks (other than the Kerydin Marks and Anacor’s name and logo, which are
licensed to Sandoz under Section 9.10), program names and domain names, subject
to the rights granted to Anacor under Sections 6.8 and 13.10(a)(i) or (b)(i).

 

(b)                                 Samples.  Exhibit L provides for procedures
for supplying reasonable requirements of Samples to the Sales Representatives. 
Sandoz will be responsible for Sample

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

25

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

management, reporting and accountability, including all governmental reporting
and related regulatory compliance obligations under Applicable Laws.  To the
extent that Anacor is manufacturing Samples, Anacor remains responsible as the
manufacturer of the Samples.

 

(c)                                  Medical Information.  Sandoz shall
determine procedures for responding in a consistent manner to medical
information requests on the Product from healthcare professionals and
consumers.  Sandoz shall be solely responsible for responding to all medical
information requests related to the Product.  Sandoz shall be responsible for
providing customer support and responding to product and medical complaints
relating to the Product.

 

(d)                                 Sales Forces.  Sandoz shall have sole
responsibility for all costs and expenses in connection with its Sales
Representatives, including salaries, travel expenses and other expenses,
credentialing, licensing, providing benefits, deducting federal, state and local
payroll taxes, FICA contributions, FUI, SUI and any similar taxes and paying
workers’ compensation premiums, unemployment insurance contributions and any
other payments required by Applicable Laws to be made on behalf of employees. 
Nothing in this Agreement shall be construed to conclude that any of Sandoz’s
Sales Representatives or any other agents or employees of Sandoz are agents or
employees of Anacor or subject to Anacor’s direction and control.  Sandoz shall
have sole authority over the terms and conditions of employment of its Sales
Representatives, including their selection, management, compensation (including
incentive plans) and discharge.

 

(e)                                  Training.  Sandoz shall develop and provide
product training programs and materials for the Product to ensure a consistent,
focused promotional strategy.  Sandoz shall own all rights in the training
programs and materials in all formats (print, video, audio, digital, computer)
including all applicable copyrights, trademarks, program names, domain names and
Internet sites, but in all cases excluding the Kerydin Marks and the Anacor name
and logo, which are licensed to Sandoz under Section 9.10.

 

(f)                                   Compliance Training.  Sandoz shall provide
its Sales Representatives appropriate training on proper marketing and sales
techniques.  Each Party will be responsible for training its respective
employees on, and will instruct its respective employees to comply with,
(i) Applicable Laws, including, among others, FDA requirements and all state and
federal regulations and guidelines concerning the advertising of prescription
drug products, including the PDMA, the Health Insurance Portability and
Accountability Act of 1996, as amended, and the regulations promulgated
thereunder, and (ii) the OIG Compliance Guidance Program, the AMA Guidelines on
Gifts to Physicians, the PhRMA Code and the ACCME Standards.

 

6.15                        Medical Affairs.  The Parties shall conduct Medical
Affairs Activities in accordance with a medical affairs plan that is prepared
and proposed by Sandoz (the “Medical Affairs Plan”).  The Medical Affairs Plan
shall describe [*****].  The proposed Medical Affairs Plan covering activities
from the Effective Date through [*****] is attached hereto as Exhibit K.  All
amendments to the Medical Affairs Plan shall be prepared and proposed by Sandoz
for approval by the JSC.  In the event of any inconsistency between the Medical
Affairs Plan and this Agreement, the terms of this Agreement shall govern and
control.  Sandoz shall be primarily

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

26

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

responsible for conducting (itself or through an Affiliate) all Medical Affairs
Activities, at its expense, provided that Anacor shall conduct certain Medical
Affairs Activities that are expressly contemplated and agreed to by Anacor under
the Medical Affairs Plan (the “Anacor Medical Affairs Activities”).  [*****] to
conduct the Anacor Medical Affairs Activities.

 

ARTICLE 7 MANUFACTURE AND SUPPLY

 

7.1                               Overview.  Anacor shall manufacture and supply
the Product to Sandoz for commercial use as provided in this Article 7 under the
direction of the JSC and in accordance with the Manufacturing Plan.  Anacor
shall be solely responsible for the manufacture of all Product used by Anacor
for the Development of the Product.  Anacor shall [*****] obtain and maintain
all approvals from Regulatory Authorities necessary in connection with the
manufacture and supply of the Product.

 

7.2                               Supply Obligation.

 

(a)                                 Initial Term; Extension Terms.  During the
Initial Term, Anacor shall be solely responsible for, and Sandoz shall
exclusively purchase from Anacor, all supply of Product (including Samples) for
Commercialization by Sandoz in the Territory.  The Parties shall discuss the
establishment of [*****] as a second source of supply for the Product during the
[*****].  If the Parties so agree in writing, Anacor shall provide all necessary
licenses and shall conduct technology transfer necessary for [*****] to
manufacture the Product in accordance with Applicable Laws.

 

(b)                                 Requirements; NDCs.  Subject to
Section 7.2(a), Sandoz will obtain one hundred percent (100%) of its and its
Affiliates’ requirements for the Product for Commercialization in the Territory
from Anacor, and Anacor agrees to use Commercially Reasonable Efforts to
manufacture or have manufactured and supply to Sandoz all of Sandoz’s and its
Affiliates’ requirements for Product, in finished, packaged and labeled form,
for Commercialization in the Territory.  [*****].  Sandoz shall use Product
supplied by Anacor under this provision solely to conduct its Commercialization
activities in the Territory in accordance with the terms of this Agreement. The
Parties shall also cooperate with one another regarding [*****] with respect to
returned products, rebate payments, chargeback claims, fees related to the
Patient Protection and Affordable Care Act, coupons and vouchers and government
program price reporting issues.

 

7.3                               Quality Agreement.  No later than [*****], the
Parties will enter into a quality agreement allocating responsibility for
quality-related activities, including GMP compliance, between the Parties (the
“Quality Agreement”).  In the event of a conflict between this Agreement and the
Quality Agreement, the Quality Agreement will control with respect to
quality-related matters, and this Agreement will control with respect to all
other matters.  Each Party will conduct all activities under this Article 7 in
compliance with the Quality Agreement.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

27

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

7.4                               Supply Forecasts.  On or before the [*****]
after the Effective Date, Sandoz shall provide Anacor a good faith [*****]
rolling forecast of anticipated orders of the Product to be placed during each
such [*****] (each, a “Forecast”).  The first Forecast and proposed delivery
dates [*****].  Each order must be in increments of [*****] and for at least
[*****] and at least [*****].  [*****].  The first [*****] of each such Forecast
shall be a binding commitment on Sandoz to place purchase orders, in each
[*****], to order at least the amount of Product specified.  The remaining
[*****] of each such Forecast (i.e., [*****]) shall otherwise be non-binding. 
As part of such orders and purchases, Sandoz shall purchase [*****] quantities
of conforming Product [*****] during the [*****] period of time following the
Effective Date, which quantities of such Product meet the requirements and
standards provided for in this Agreement and the Quality Agreement, including
applicable expiration dating set forth in Section 7.7(g).

 

7.5                               Orders.  To order Product for supply by Anacor
under this Article 7, Sandoz shall submit to Anacor a purchase order (which is
binding on Sandoz), no later than the [*****], complying with the applicable
terms of this Article 7 and specifying the amount of Product ordered, the
requested delivery date and the applicable destination.  For purchase orders
that are less than or equal to [*****] of the binding amount in the Forecast,
the requested delivery date must be at least [*****] after the date of
submission of the purchase order.  Purchase orders that are more than [*****] of
the binding amount in the Forecast (each, a “Supplemental PO”) shall not be
binding upon Anacor unless and until Anacor accepts the quantities and delivery
dates in writing after receipt of the Supplemental PO.  Anacor will confirm or
reject any Supplemental PO within [*****] after receipt.

 

7.6                               Commercial Supply Price.  Anacor shall supply
the Product to Sandoz and its Affiliates for use in marketing and sales in the
Territory at Anacor’s Manufacturing Costs.  If Anacor transfers the right to
supply Product to an Affiliate, Anacor may request that the financial terms be
adjusted to reflect the reallocation between Anacor and its Affiliates, and the
Parties shall amend this Agreement to reflect such adjustments, provided that
the total aggregate payment obligations from Sandoz to Anacor and its Affiliates
following such adjustments shall not exceed the amounts otherwise payable to
Anacor under this Agreement prior to such adjustment.  At a minimum, on a
[*****] basis, Sandoz and Anacor shall meet in person or by teleconference or
videoconference to discuss the supply and operations planning with respect to
the Product, and Anacor shall use Commercially Reasonable Efforts to include its
Third Party Manufacturer in each such meeting.

 

7.7                               General Supply Terms.

 

(a)                                 Delivery by Anacor.  Anacor shall deliver
the Product [*****], and shall use Commercially Reasonable Efforts to deliver
the Product by the delivery dates established under Section 7.5 and otherwise in
conformance with Sandoz’s order(s).  Title to and risk of loss in the Product
shall pass to Sandoz when [*****].  Sandoz shall use Commercially Reasonable
Efforts to [*****].  Anacor shall provide appropriate documentation (including a
certificate of analysis and certificate of compliance) with all shipments of
Product hereunder.  Notwithstanding the foregoing, to the extent approved by the
JSC, Anacor shall have the right to supply Product for

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

28

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Development from Product ordered by Sandoz, and to decrease the amount delivered
to Sandoz (as compared with the amount ordered in the purchase order)
accordingly.

 

(b)                                 Quality Assurance by Anacor.  For all
Product delivered to Sandoz, Anacor will conduct quality control, or will cause
its Third Party Manufacturer to conduct such testing, for compliance with
Specifications and testing required for compliance with Applicable Laws,
including GMP.

 

(c)                                  Warranties.  Anacor represents and warrants
to Sandoz that the Product supplied pursuant to this Agreement shall (i) be
manufactured in accordance with GMP and all Applicable Laws, and (ii) upon
delivery, conform with the Specifications as set forth in the Product NDA.

 

(d)                                 Non-conforming Product.

 

(i)                                    Acceptance and Rejection by Sandoz.  Each
shipment of Product shall contain such quality control certificates and other
documentation as are necessary to show that Product conforms to the
Specifications in all material respects at the time of delivery and was
manufactured in compliance with GMP.  In the event that Sandoz determines within
[*****] of receipt of each shipment of Product that any such Product did not
materially conform to the Specifications at the time of delivery or otherwise
comply with the product warranty in Section 7.7(c), Sandoz shall notify Anacor
thereof during such [*****] period, describing the non-conformity.  The Parties
shall thereafter promptly discuss and determine a process for investigating such
non-conformity, which may include, to the extent consistent with Anacor’s
agreement with its Third Party Manufacturer, submitting the Product to an
independent laboratory or recognized industry expert for testing.  Anacor and
its Third Party Manufacturer will have the right to inspect and test all
allegedly non-conforming Product, which Sandoz shall provide to Anacor or its
Third Party Manufacturer upon Anacor’s reasonable request.

 

(ii)                                Product Disposition.  With respect to any
Product that is finally determined to be non-conforming following an
investigation under Section 7.7(d)(i), as and to the extent directed by Anacor
in its sole discretion, Sandoz shall either (A) destroy such non-conforming
Product in its entirety in accordance with Applicable Laws, or (B) return the
Product to Anacor or its Third Party Manufacturer in accordance with Applicable
Laws.

 

(iii)                            [*****] Replacement by Anacor.  In the event
that an investigation under Section 7.7(d)(i) determines that any Product was
non-conforming, Anacor shall use Commercially Reasonable Efforts to replace all
of such non-conforming Product [*****] and Anacor shall as soon as practicable
deliver to Sandoz [*****] all replacement Product.  For clarity, notwithstanding
Sandoz’s obligation under Section 7.4 to purchase certain quantities of Product
[*****], Sandoz [*****] any non-conforming Product [*****].

 

(iv)                             Sole Remedy.  Except for Anacor’s
indemnification obligations pursuant to Article 11.1, the remedies expressly
provided in this Section 7.7(d) shall be Sandoz’s

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

29

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

sole and exclusive remedy for the breach of Section 7.7(c) as a result of the
delivery by Anacor of non-conforming Product.

 

(v)                                 Latent Defects.  As soon either Party
becomes aware of a Latent Defect (defined below) in any Product lot, it will
promptly notify the other Party of such event (including reasonable details and
the lot involved).  If the Product accepted by Sandoz becomes non-conforming by
virtue of the later discovery of a Latent Defect, Sandoz may place the lot on
quality assurance hold pending Anacor’s investigation and a final resolution of
the claimed Latent Defect pursuant to Section 7.7(d)(i).  In the event that such
Product is found to contain a Latent Defect, such Product will be deemed
rejected pursuant to Section 7.7(d)(i) as of the date of the notice, and the
rights and obligations of the parties with respect to the rejected Product will
thereafter be governed by Section 7.7(d)(ii) and Section 7.7(d)(iii).  “Latent
Defect” means any instance where the Product fails to conform to the
Specifications for the Product at the time of delivery and such failure would
not be discoverable upon reasonable physical inspection of such Product or other
testing customarily conducted by Sandoz upon receipt by Sandoz in accordance
with its standard operating procedures.

 

(vi)                             No Liability for Subsequent Events.  In no
event shall Anacor be liable for Product that conformed to the Specifications at
the time of delivery but that ceased to so conform as a result of any event or
occurrence, or any action or omission by Sandoz, its Affiliates or designees,
following delivery of such Product.  For clarity, this
Section 7.7(d)(vi) [*****].

 

(e)                                  Invoice and Payment.  Anacor shall invoice
Sandoz for each order of Product upon receipt of Sandoz’s binding purchase
order.  Sandoz shall pay each invoice issued by Anacor within [*****] of receipt
of the invoice.

 

(f)                                   Third Party Manufacturer.  Sandoz hereby
acknowledges and agrees that Anacor shall be entitled to perform any or all of
its obligations under this Article 7 by subcontracting any or all of such
obligations to one or more Third Party manufacturers (each, a “Third Party
Manufacturer”), provided, however, in the event that Anacor uses a new Third
Party Manufacturer after the Effective Date, Sandoz shall have the right to
approve of such Third Party Manufacturer, such approval not to be unreasonably
withheld, conditioned or delayed.

 

(g)                                 Expiration Dating & Stability Testing.  All
Product shipped to Sandoz (other than Samples) will have expiration dating of no
less than [*****] remaining at the time it is made available at [*****], except
that [*****].  Anacor will use Commercially Reasonable Efforts to supply Product
with up to [*****] expiration dating.  Anacor may request to ship specific lots
[*****] to Sandoz with less than [*****] dating, but only with the prior written
approval of Sandoz.  In addition, Anacor will maintain a stability testing
program for the Product.  In the event that any results from such program
indicate that the Product would not meet its expiration date, Anacor will
promptly notify Sandoz.  Replacement Product will be provided to Sandoz [*****]
in the event such Product is unsaleable by Sandoz.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

30

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

7.8                               Inspections and Records.  Upon Sandoz’s
reasonable prior written notice, Anacor shall, during normal business hours,
permit Sandoz or its designee to audit Anacor’s facilities, systems and
personnel involved in manufacturing the Product supplied to Sandoz hereunder. 
All such audits under this Section 7.8 shall occur a maximum of [*****], except
that additional audits may be conducted for cause.  Anacor shall provide Sandoz
with a summary report [*****], to the extent related to supply of the Product
for the Territory.  In addition, Anacor will use Commercially Reasonable Efforts
to cause its Third Party Manufacturers to allow Sandoz to (a) accompany Anacor
on Anacor’s for-cause audits, if related to supply of the Product for the
Territory, of its Third Party Manufacturers’ facilities, systems and personnel
involved in manufacturing Product supplied to Sandoz hereunder and (b) together
with Anacor, conduct an audit of the Manufacturing Costs.  Anacor shall consider
in good faith any guidance given by Sandoz based on any such audit with respect
to the manufacture of Product for Sandoz hereunder.  Anacor shall (and shall use
Commercially Reasonable Efforts to cause its Third Party Manufacturers to) also
permit Regulatory Authorities to audit the facilities, systems and personnel
involved in manufacturing Product supplied to Sandoz hereunder and make any
corrections or improvements, and take any actions, required as a result of such
audit.  Anacor shall maintain (and shall use Commercially Reasonable Efforts to
cause its Third Party Manufacturers to maintain), all records and documents
necessary to comply with all Applicable Laws (including GMP) relating to the
manufacture of the Product (including all manufacturing records, standard
operating procedures, equipment log books, batch records, laboratory notebooks
and all raw data relating to the manufacture of Product), which shall be
retained for such period as may be required by Applicable Laws.

 

7.9                               Specifications Changes by Anacor.  Anacor
shall have the right to change the Specifications and/or the manufacturing
processes for the Product if such change is required by a Regulatory Authority
or otherwise under Applicable Laws.  Anacor shall notify the JSC prior to
implementing any such change, and the JSC shall discuss such change at the next
JSC meeting.

 

ARTICLE 8

 

FINANCIALS

 

8.1                               Initial Milestone Payments.  On the Effective
Date, Sandoz shall pay to Anacor a non-refundable, non-creditable milestone
payment of fifteen million Dollars ($15,000,000) in consideration for the
exclusive distribution rights granted under this Agreement. In addition, Sandoz
shall pay to Anacor a non-refundable, non-creditable approval milestone payment
of twenty-five million Dollars ($25,000,000) based upon Anacor’s prior receipt
of Regulatory Approval for the Product in the Territory.  Anacor shall invoice
Sandoz for such $25,000,000 payment on the Effective Date, and Sandoz shall pay
such invoice within thirty (30) days after receipt thereof.

 

8.2                               Launch Milestone.  Upon the later of (i) the
ninetieth (90th) day following the Initiation of Commercialization (or if such
ninetieth (90th) day is not a Business Day, the next

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

31

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

succeeding Business Day), and (ii) January 5, 2015, Sandoz shall pay to Anacor a
launch milestone payment of twenty-five million Dollars ($25,000,000).

 

8.3                               Development Costs.  Within [*****] after each
Calendar Quarter in which Anacor incurs Phase 4 Development Costs, Anacor shall
provide to Sandoz an invoice for [*****] of all Phase 4 Development Costs
incurred by Anacor in such Calendar Quarter, together with a detailed,
activity-based statement thereof, to the extent that the aggregate Development
Costs reimbursed by Sandoz for the Calendar Year containing such Calendar
Quarter are less than or equal to [*****].  Sandoz shall pay each such invoice
within [*****] after receipt thereof.

 

8.4                               Profit Sharing.

 

(a)                                 For Calendar Year 2014, Sandoz shall pay
Anacor fifty percent (50%) of all Gross Profits earned by Sandoz in Calendar
Year 2014 within [*****] after the end of each Calendar Quarter.  The payment
for the fourth Calendar Quarter of 2014 will be adjusted to reflect any
differences between actual Net Sales for Calendar Year 2014 and estimates of Net
Sales used to calculate Gross Profit for the prior Calendar Quarters of 2014,
which differences are based on then available information that has been
accounted for by Sandoz pursuant to IFRS.  As soon as practicable following the
availability of subsequent information to account for any adjustment by Sandoz
pursuant to IFRS and such accounting, the then current payments to be made by
Sandoz to Anacor will be appropriately adjusted.

 

(b)                                 Subject to Section 8.4(c), beginning
January 1, 2015 and continuing during Calendar Year 2015 until such time as
Sandoz has earned a total of fifty million Dollars ($50,000,000) in Gross
Profits, Sandoz shall retain one hundred percent (100%) of all such Gross
Profits earned by Sandoz (“Sandoz Retained Profits”); thereafter (which in any
event shall not be later than January 1, 2016) and throughout the remainder of
the Term, Sandoz shall pay Anacor fifty percent (50%) of all Gross Profits
earned by Sandoz within [*****] after the end of each Calendar Quarter.  The
payment for the fourth Calendar Quarter of each Calendar Year will be adjusted
to reflect any differences between actual Net Sales for such Calendar Year and
estimates of Net Sales used to calculate Gross Profit for the first three
(3) Calendar Quarters of such Calendar Year, which differences are based on then
available information that has been accounted for by Sandoz pursuant to IFRS. 
As soon as practicable following the availability of subsequent information to
account for any adjustment by Sandoz pursuant to IFRS and such accounting, the
then current payments to be made by Sandoz to Anacor will be appropriately
adjusted.

 

(c)                              If at any time during Calendar Year 2015 Sandoz
can not market or sell the Product due to reasons not within Sandoz’s control,
then following the end of Calendar Year 2015,

 

(i) Sandoz shall have the right to invoice Anacor for an amount equal to [*****]
(the “Launch Milestone Recoupment Amount”) and Anacor shall pay such invoice
within [*****] of receipt; and

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

32

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(ii) following the submission of the Launch Milestone Recoupment Amount invoice
to Anacor: (A) all Minimum Payments provided for under Section 8.5 shall be
tolled until the Completion of Recoupment; (B) once Sandoz can market and sell
the Product again (“Renewed Sales”), Sandoz shall pay to Anacor a launch
milestone payment equal to the Launch Milestone Recoupment Amount within [*****]
of Renewed Sales; and (C) until such time as Sandoz has earned Gross Profits
from such Renewed Sales in an amount that totals [*****], Sandoz shall retain
[*****] of all Gross Profits earned by Sandoz (“Completion of Recoupment”), and
thereafter and throughout the remainder of the Term, Sandoz shall pay Anacor
fifty percent (50%) of all Gross Profits earned by Sandoz within [*****] after
the end of each Calendar Quarter and comply with the procedures set forth in
Section 8.4(b) above.

 

For the avoidance of doubt, the Launch Milestone Recoupment Amount shall in no
event exceed [*****].  For clarity, “reasons not within Sandoz’s control”
pursuant to this Section 8.4(c) and Section 8.5(b)(ii) below shall [*****].

 

(d)                             Within [*****] after the end of each Calendar
Quarter, Sandoz shall provide Anacor with a statement setting forth the gross
sales of the Product in the Territory during the applicable Calendar Quarter, a
calculation of Net Sales for such Calendar Quarter showing the aggregate
deductions (by category) from gross sales provided for in the definition of Net
Sales, the Cost of Goods Sold for such Calendar Quarter, and a calculation of
the amount of Gross Profit for such Calendar Quarter.  For statements provided
for the fourth Calendar Quarter for a Calendar Year, a calculation of the
adjustments and estimates used to calculate Gross Profit for such Calendar Year
shall also be included.

 

8.5                               Minimum Payments.

 

(a)                                 Minimum Payments.  The Parties have agreed
to cumulatively total payments being made to Anacor under Sections 8.4(b) and
(c)(ii) following Completion of Recoupment (if applicable) in order to
periodically compare these sums to a payment schedule set forth below and, to
the extent of a shortfall, for Sandoz to make up the difference with additional
payments to Anacor as provided under this Section 8.5(a) (the “Minimum
Payments”); provided, the Parties also have agreed that under certain
circumstances as detailed in Section 8.4(c) and Section 8.5(b), the time period
for measuring and making certain of the Minimum Payments will be extended under
specified circumstances set forth in Section 8.4(c) and Section 8.5(b).  The
obligation to make Minimum Payments begins upon the Initiation of
Commercialization.  Assuming none of the circumstances set forth in
Section 8.4(c) or Section 8.5(b) alter the timing of the Minimum Payments, the
Minimum Payments shall be paid with respect to Calendar Year 2016, and the
Parties will evaluate whether and in what amount a Minimum Payment is due on a
Calendar Quarter basis, (in such event, each such Calendar Quarter, a
“Qualifying Time Period”).  For the avoidance of doubt, Sandoz shall not be
obligated under this Section 8.5(a) to cumulatively pay any more than (x) the
amount set forth below for a particular Qualifying Time Period or (y) $45
million in total for the first four Qualifying Time Periods (expected to
coincide with Calendar Year 2016).  For example, if Sandoz paid [*****] for the
first Qualifying Time

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

33

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Period, and paid [*****] for the second Qualifying Time Period, then the
additional payment for the second Qualifying Time Period shall be [*****] (i.e.,
[*****], less [*****] for the first Qualifying Time Period and [*****] for the
second Qualifying Time Period).

 

Expected payment Qualifying Time Periods; Corresponding cumulative Minimum
Payments under Sections 8.4 and 8.5

 

first Qualifying Time Period (expected to be Q1 2016)

 

[*****]

 

second Qualifying Time Period (expected to be Q2 2016)

 

[*****]

 

third Qualifying Time Period (expected to be Q3 2016)

 

[*****]

 

fourth Qualifying Time Period (expected to be Q4 2016)

 

$

45 million

 

 

Note: Total Minimum Payments for First Four Qualifying Time Periods = $45
million.

 

(b)                                 Qualifications for Minimum Payments.  As
provided in this Section 8.5(b), the obligation of Sandoz to make Minimum
Payments under Section 8.5(a) may under expressly specified conditions be tolled
or otherwise adjusted.  Where Sandoz’s obligations to make any Minimum Payments
under Section 8.5(a) are being tolled, then the first period of time impacted by
the tolling condition will be made longer and all subsequent Qualifying Time
Periods referenced above will also be correspondingly delayed by such period of
the tolling condition.

 

(i)                                    If at any time [*****], then Sandoz’s
obligations to make any Minimum Payments under Section 8.5(a) shall be tolled
until [*****].  When the period of such tolling ends, the schedule of remaining
Minimum Payments under Section 8.5(a) shall recommence with dates adjusted to
later points in time reflecting the overall total time period of such tolling
for each remaining Minimum Payment under Section 8.5(a).  For the avoidance of
doubt, no tolling event described above shall have any impact on Sandoz’s
obligations to make payments to Anacor under Section 8.4 above.

 

(ii)                                Sandoz’s obligations to make any Minimum
Payments under Section 8.5(a) shall also be tolled [*****].  If and when the
period of such tolling ends, the schedule of remaining Minimum Payments under
Section 8.5(a) shall recommence with dates adjusted to later points in time
reflecting the overall total time period of such tolling for each remaining
Minimum Payment under Section 8.5(a).  For the avoidance of doubt, no tolling
event described above shall have any impact on Sandoz’s obligations to make
payments to Anacor under Section 8.4 above.

 

(iii)                            If a [*****] under Section 8.5(b)(i) or any
tolling event under Section 8.5(b)(ii) results in a materially adverse effect on
the commercial prospects for the Product, including any loss in market share
greater than [*****] of the total market for the Field as measured by [*****]
(for example, from [*****] market share to [*****] market share), then the JSC
shall promptly convene to adjust (i.e., reducing and/or spreading further over
time, as

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

34

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

applicable) any remaining Minimum Payments due under Section 8.5(a) to
appropriately reflect the diminished commercial prospects for the Product caused
by such circumstances.

 

8.6                               Taxes.

 

(a)                                 Cooperation and Coordination.  The Parties
acknowledge and agree that it is their mutual objective and intent to minimize,
to the extent feasible and in compliance with Applicable Laws, Taxes payable
with respect to their collaborative efforts under this Agreement and that they
shall use reasonable efforts to cooperate and coordinate with each other to
achieve such objective.

 

(b)                                 Taxes on Income.  Each Party shall be solely
responsible for the payment of all Taxes imposed on its share of income arising
directly or indirectly from the efforts of the Parties under this Agreement.

 

(c)                                  Payment of Tax.  To the extent Sandoz is
required to deduct and withhold Taxes from any payment to Anacor, Sandoz shall
pay the amounts of such Taxes to the proper Governmental Authority in a timely
manner and promptly transmit to Anacor an official Tax receipt or other evidence
of timely payment sufficient to enable Anacor to claim the payment of such Taxes
as a deduction or Tax credit.  Anacor shall provide Sandoz any Tax forms that
may be reasonably necessary in order for Sandoz to not withhold Tax or to
withhold Tax at a reduced rate under an applicable bilateral income tax treaty
and Sandoz shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be.  Each Party shall provide the other with
reasonable assistance to enable the recovery, as permitted by Applicable Laws,
of withholding Taxes, value added Taxes, and similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding Tax or value added Tax.

 

(d)                                 Taxes Resulting From Sandoz Action. 
Notwithstanding Section 8.6(c), if Sandoz is required to make a payment to
Anacor subject to a deduction or withholding of Tax, then (A) if such deduction
or withholding of Tax obligation arises as a result of any action by Sandoz,
including an assignment of this Agreement, or any failure on the part of Sandoz
to comply with Applicable Laws, that has the effect of modifying the Tax
treatment or increasing the Tax of Anacor (a “Sandoz Withholding Tax Action”),
then the payment by Sandoz (in respect of which such deduction or withholding of
Tax is required to be made) shall be increased by the amount necessary (the
“Additional Tax”) to ensure that Anacor receives an amount equal to the amount
that it would have received had no such Sandoz Withholding Tax Action occurred,
and (B) the Additional Tax shall be deducted and withheld by Sandoz from the
payment made by Sandoz to Anacor.  The Additional Tax, along with any other Tax
deducted and withheld from the payment made by Sandoz, shall be timely remitted
to the proper Governmental Authority for the account of Anacor in accordance
with Applicable Laws.

 

8.7                               Branded Prescription Drug Fees.  [*****] all
Branded Prescription Drug Fees that may be levied with respect to the Product
under Section 9008 of the Patient Protection and

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

35

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Affordable Care Act.  Anacor will be responsible for [*****] during the Term,
and Sandoz will be responsible for [*****] during the Term.  Sandoz shall
reimburse Anacor for [*****] of such fees paid by Anacor at the time of paying
Anacor’s share of Gross Profits under Section 8.4 for the Calendar Quarter in
which Anacor incurs such fees.  [*****].  Upon any termination of this
Agreement, [*****] shall be further defined in the transition agreement to be
entered into by the Parties pursuant to Section 13.10(a)(iv) of this Agreement.

 

8.8                               Late Payments.  If a Party does not receive
payment of any sum due to it on or before the due date therefor, simple interest
shall thereafter accrue on the sum due to such Party from the due date until the
date of payment at a per-annum rate of [*****] or the maximum rate allowable by
Applicable Laws, whichever is less.

 

8.9                               Financial Records; Audits.  Each Party shall
maintain complete and accurate records in sufficient detail to permit the other
Party to confirm the accuracy of (a) in the case of Anacor, [*****], and (b) in
the case of Sandoz, [*****].  Upon reasonable prior notice, such records shall
be open during regular business hours for a period of [*****] from the date of
rendering of the report to which the audit relates for examination at the
auditing Party’s expense, and not more often than [*****] each Calendar Year, by
an independent certified public accountant selected by the auditing Party and
reasonably acceptable to the audited Party for the sole purpose of verifying for
the auditing Party the accuracy of the reports furnished by the audited Party
pursuant to this Agreement or of any payments made, or required to be made, by
or to the audited Party to the other pursuant to this Agreement.  The audited
Party may require such accountant to enter into a reasonably acceptable
confidentiality agreement and any such auditor shall not disclose the audited
Party’s Confidential Information to the auditing Party, except to the extent
such disclosure is necessary to verify the accuracy of the reports furnished by
the audited Party or the amount of payments due by the audited Party under this
Agreement.  Any amounts shown to be owed but unpaid, or overpaid and in need of
reimbursement, shall be paid or refunded (as the case may be) within [*****]
after the accountant’s report, plus interest (as set forth in Section 8.8) from
the original due date (unless challenged in good faith by the audited Party in
which case any dispute with respect thereto shall be resolved in accordance with
Article 14).  The auditing Party shall bear the full cost of such audit unless
such audit reveals an overpayment to, or an underpayment by, the audited Party
that resulted from a discrepancy in a report that the audited Party provided to
the other Party during the applicable audit period, which underpayment or
overpayment was more than [*****] of the applicable amount for the audited
period, in which case the audited Party shall bear the full cost of such audit.

 

8.10                        Manner and Place of Payment.  All payments owed
under this Agreement shall be made by wire transfer in immediately available
funds to a bank and account in the United States designated in writing by
Anacor.

 

8.11                        Disclaimer.  Each Party acknowledges that the other
Party makes no representation, warranty or covenant, either express or implied,
that despite such Party’s satisfaction of all performance obligations under this
Agreement, (a) such Party will succeed in Developing or Commercializing the
Product in the Territory, (b) if Commercialized, the Product

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

36

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

will achieve any particular sales level, or (c) achievement of any Development
or Commercialization milestone or plan guarantees the achievement of any
particular future sales level or future Development or Commercialization
milestone within any given period of time, if at all.  Anacor acknowledges that
the payment obligations included in Section 8.5 have been included in this
Agreement as a commercial accommodation for Anacor and are not a measure of
either Party’s expectations (minimum or otherwise) with respect to the potential
performance of the Product or the payments that Anacor may receive from Sandoz
as a result of the Commercialization of the Product in the Field in the
Territory under this Agreement, and are not intended to be used and will not be
used as a measure of damages under any circumstances.

 

ARTICLE 9

 

INTELLECTUAL PROPERTY

 

9.1                               Ownership of Inventions.  Each Party shall own
all inventions and Information generated solely by it and its Affiliates and
their respective employees, agents and independent contractors in the course of
conducting such Party’s activities under this Agreement (collectively, “Sole
Inventions”).  All inventions and Information that are generated jointly by
employees, Affiliates, agents, or independent contractors of each Party in the
course of performing activities under this Agreement (collectively, “Joint
Inventions”) shall be owned jointly by the Parties in accordance with joint
ownership interests of co-inventors under U.S. patent laws (that is, each Party
shall have full rights to license, assign and exploit such Joint Inventions (and
any patents arising therefrom) anywhere in the world, without any requirement of
gaining the consent of, or accounting to, the other Party), subject to any other
intellectual property held by such other Party and subject to any rights granted
by one Party to the other hereunder.  Inventorship shall be determined in
accordance with U.S. patent laws.

 

9.2                               Disclosure of Inventions.  Each Party shall
promptly disclose to the other all Sole Inventions or Joint Inventions,
including all invention disclosures or other similar documents submitted to such
Party by its, or its Affiliates’, employees, agents or independent contractors
describing such Sole Inventions or Joint Inventions.  Such Party shall also
respond promptly to reasonable requests from the other Party for more
Information relating to such inventions.

 

9.3                               Prosecution of Patents.

 

(a)                                 Anacor Patents.  Anacor shall have the sole
right and authority to prepare, file, prosecute (including any oppositions,
interferences, reissue proceedings, reexaminations and post-grant proceedings)
and maintain the Anacor Patents.  Anacor shall provide Sandoz reasonable
opportunity to review and comment on such filing and prosecution efforts
regarding the Anacor Patents in the Territory reasonably prior to any
submissions with applicable patent authorities, and shall provide Sandoz with a
copy of material communications from any patent authority in the Territory
regarding such Anacor Patents.  [*****] shall be responsible for [*****] in the
course of preparing, filing, prosecuting and maintaining the Anacor Patents.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

37

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(b)                                 Joint Patents.  With respect to any
potentially patentable Joint Invention, Anacor shall have the first right, but
not the obligation, to prepare patent applications based on such Joint
Invention, to file and prosecute (including any oppositions, interferences,
reissue proceedings, reexaminations and post-grant proceedings) such patent
applications, and to maintain any patents issuing therefrom (any such patent
application and patents, a “Joint Patent”) worldwide.  [*****] shall bear
[*****] with respect to the filing, prosecution and maintenance of the Joint
Patents.  Anacor shall provide Sandoz reasonable opportunity to review and
comment on such prosecution efforts regarding such Joint Patent, and Sandoz
shall provide Anacor reasonable assistance in such efforts.  Anacor shall
provide Sandoz with a copy of all communications from any patent authority in
the applicable jurisdictions regarding the Joint Patent being prosecuted by
Anacor, and shall provide drafts of any filings or responses to be made to such
patent authorities in a reasonable time in advance of submitting such filings or
responses.  Each Party agrees to provide the other Party with all information
necessary or desirable to enable the other Party to comply with the duty of
candor/duty of disclosure requirements of any patent authority.  If Anacor
declines to file, or if either Party subsequent to filing determines that it is
no longer interested in supporting the continued prosecution or maintenance of a
particular Joint Patent in a country or jurisdiction: (i) then the disclaiming
Party shall provide the other Party written notice of such determination at
least [*****] before any deadline for taking action to avoid abandonment (or
other loss of rights) and shall provide the other Party with the opportunity to
prepare, file, prosecute and maintain such Joint Patent; and (ii) the
disclaiming Party shall, if requested in writing by the other Party, assign its
ownership interest in such Joint Patent in such country or jurisdiction to the
other Party for no additional consideration (except in the case of a U.S. patent
or patent application that is tied by a terminal disclaimer to another patent
right owned by the disclaiming Party).  If such assignment is effected (or if it
is not effected because of a terminal disclaimer), then in the case of an
assignment to a Party, the other Party shall retain a non-exclusive,
royalty-free perpetual license under such Joint Patent.  In the event a Party
elects to disclaim its interest in a Joint Patent, the costs incurred with
respect to such Patent after the date of such disclaimer shall thereafter be
borne exclusively by the other Party, without reimbursement or credit.

 

(c)                                  Cooperation in Prosecution and Extensions. 
Each Party shall provide the other Party all reasonable assistance and
cooperation in the patent prosecution efforts provided above in this
Section 9.3, including providing any necessary powers of attorney and executing
any other required documents or instruments for such prosecution.  Anacor shall
consult with Sandoz before applying for or obtaining any patent term extension
or related extension of rights for any Anacor Patent or Joint Patent.  Sandoz
shall provide reasonable assistance to Anacor in connection with obtaining any
such extensions.

 

(d)                                 Patents Licensed from Third Parties.  Each
Party’s rights under this Section 9.3 with respect to any Patent licensed to a
Party by a Third Party shall be subject to the rights of such Third Party to
prosecute, maintain and extend such Patent.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

38

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

9.4                               Infringement of Patents by Third Parties.

 

(a)                                 Notification and Cooperation.  If there is
any infringement, threatened infringement, or alleged infringement of an Anacor
Patent or Joint Patent on account of (i) a Third Party’s manufacture, use, offer
for sale, or sale of a product containing tavaborole in the Field in the
Territory, or (ii) a Party’s or its Affiliate’s receipt of any notice of any
certification filed under Section 505(j) of the FD&C Act or an application under
Section 505(b)(2) of the FD&C Act naming the Product as a reference listed drug
and including a certification under Section 505(j)(2)(A)(vii)(IV) or
505(b)(2)(A)(iv), respectively (an “ANDA Action”) (each of (i) and (ii), a
“Product Infringement”), then each Party shall promptly notify the other Party
in writing of any such Product Infringement of which it becomes aware, and shall
provide evidence in such Party’s possession demonstrating such Product
Infringement.  In addition, each Party and its Affiliates shall cooperate and
provide reasonable assistance to (including joining any such action with) the
Party exercising its rights under this Section 9.4 in order to ensure
appropriate standing and to appropriately seek to obtain judicial relief that
may be obtained in any ANDA Action or Product Infringement action initiated
and/or controlled by a Party in accordance with this Section 9.4.

 

(b)                                 Enforcement Rights.  Subject to
Section 9.4(e) and the remainder of this Section 9.4(b), Anacor shall have the
first right, but not the obligation, to bring (and to control the prosecution
and/or settlement of) an appropriate suit or other action against any person or
entity allegedly engaged in any Product Infringement of the Anacor Patents or
the Joint Patents in the Territory (and to defend any related counterclaim),
[*****].  Anacor shall have a period of [*****], in the case of an ANDA Action,
and [*****] otherwise, after its receipt or delivery of notice and evidence
pursuant to Section 9.4(a) to elect to so enforce such Anacor Patent or Joint
Patent in the Territory (or to settle or otherwise secure the abatement of such
Product Infringement).  In the event Anacor does not so elect (or settle or
otherwise secure the abatement of such Product Infringement), it shall so notify
Sandoz in writing, and Sandoz shall have the right (but not the obligation) to
commence a suit (or to settle or otherwise secure the abatement of such Product
Infringement subject to Section 9.4(c)) or take action to enforce the applicable
Anacor Patent or Joint Patent with respect to such Product Infringement in the
Territory, [*****].  Each Party shall provide to the Party enforcing any such
rights under this Section 9.4(b) reasonable assistance in such enforcement, at
such enforcing Party’s request [*****], including joining such action as a party
plaintiff if required by Applicable Laws to pursue such action.  The enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts, and shall reasonably consider the other Party’s
comments on any such efforts.

 

(c)                                  Settlement.  Without the prior written
consent of the other Party, neither Party shall settle any claim, suit or action
that is brought under this Section 9.4 that admits the invalidity or
unenforceability of any Anacor Patent or Joint Patent, requires abandonment or
limits the scope of any such Patent or would limit or restrict the ability of
either Party to sell the Product in the Territory.  Further, no settlement by a
Party of any claim, suit or action that is brought under this Section 9.4 shall
(a) admit to any wrongdoing by the other Party or any of its Affiliates, nor
(b) provide for any relief against the other Party or any of its Affiliates.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

39

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(d)                                 Expenses and Recoveries.  A Party bringing a
claim, suit or action against any person or entity engaged in Product
Infringement shall [*****] as a result of such claim, suit or action.  If such
Party recovers monetary damages from such Third Party in such suit or action,
such recovery shall be allocated first to [*****], and any remaining amount
shall be distributed as follows: (i) first, the Party bringing the action will
receive [*****], and (ii) second, any remaining amount will be [*****].

 

(e)                                  Patents Licensed from Third Parties.  Each
Party’s rights under this Section 9.4 with respect to any Patent licensed to the
other Party by a Third Party shall be subject to the rights of such Third Party
to enforce such Patent and/or defend against any claims that such Patent is
invalid or unenforceable.

 

9.5                               Defense of Patents.

 

(a)                                 If any Party receives notice by
counterclaim, declaratory judgment action or otherwise, alleging the invalidity
or unenforceability of any Anacor Patent or Joint Patent, it shall bring such
fact to the attention of the other Party, including all relevant information
related to such claim.  Where such allegation is made in an opposition,
reexamination, interference or other patent office proceeding, the provisions of
Section 9.3 shall apply.  Where such allegation is made in a counterclaim to a
suit or other action brought under Section 9.4, the provisions of Section 9.4
shall apply.  Where such allegation is made in a declaratory judgment or other
court action, the Party who prosecuted such Anacor Patent or Joint Patent
pursuant to Section 9.3 shall have the first right to defend such action
[*****], provided that if a Party pursuant to Section 9.4 elects to bring an
infringement counterclaim, the provisions of Section 9.4 shall thereafter
apply.  If the Party with the first right to defend an Anacor Patent or Joint
Patent elects not to defend such action, it shall so notify the other Party in
writing, and the other Party shall have the right to defend such action
[*****].  For any such action, the non-defending Party shall provide to the
defending Party all reasonable assistance in such defense, at the defending
Party’s request [*****]; and the defending Party shall keep the other Party
regularly informed of the status and progress of such efforts, and shall
reasonably consider the other Party’s comments on any such efforts.

 

(b)                                 Without the prior written consent of the
other Party, neither Party shall enter into any settlement of any claim, suit or
action that it defended under this Section 9.5 that admits the invalidity or
unenforceability of any Patent, requires abandonment or limits the scope of any
Patent or would limit or restrict the ability of either Party to sell the
Product in the Territory.

 

9.6                               Third Party IP.  A Party shall notify the
other Party upon becoming aware of any intellectual property owned by a Third
Party that is necessary or useful to Develop, import, make (or have made), use
or Commercialize the Product.  Anacor will have the sole right to acquire any
rights under any such Third Party intellectual property; provided (a) that
Anacor may not enter into any agreement with a Third Party, including an
agreement with regard to such an acquisition of rights, that would reasonably be
expected to have a material adverse impact on the Commercialization of the
Product contemplated by this Agreement or Sandoz’s rights under this Agreement,
(b) Anacor shall use Commercially Reasonable Efforts to discuss and consult with

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

40

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Sandoz with regard to any such potential agreements for any such acquisition of
rights, (c) [*****], and (d) Anacor [*****] shall maintain in full force and
effect any and all such agreements with respect to the Product.

 

9.7                               Defense of Infringement Actions.  During the
Term of this Agreement, each Party shall promptly (but within [*****] of
becoming aware) bring to the attention of the other Party all information of
which it is aware regarding potential infringement or any claim of infringement
of Third Party intellectual property rights in connection with the marketing,
development, manufacture, production, use, importation, offer for sale, or sale
of the Product in the Territory (an “Infringement Action”).  In the case of any
Infringement Action against Anacor alone or against both Sandoz and Anacor,
Anacor shall be entitled to control the defense of such claim [*****].  Sandoz
will have the right to consult with Anacor concerning any Infringement Action
and if Sandoz is a party to the litigation, Sandoz shall have the right to
participate in and be represented by independent counsel [*****].  In any such
defense of an Infringement Action controlled by Anacor, Anacor shall have the
right to settle such action without the prior written consent of Sandoz;
provided that a condition precedent to such settlement is that the settlement
does not (a) admit to any wrongdoing by Sandoz or any of its Affiliates, nor (b)
provide for any relief against Sandoz or any of its Affiliates.  If the
condition precedent in the foregoing sentence is not met, then Anacor shall have
the right to settle such action only with the prior written consent of Sandoz,
which consent shall not be unreasonably withheld or delayed.  In the case of any
Infringement Action against Sandoz alone, Sandoz shall have the right to control
the defense of such claim [*****] and Anacor shall have the right to consult
with Sandoz concerning such Infringement Action.  This Section 9.7 shall not be
interpreted as placing on either Party a duty of inquiry regarding Third Party
intellectual property rights.

 

9.8                               Consultation.  Each Party shall use
Commercially Reasonable Efforts to discuss and consult with the other Party on
any and all significant matters, actions, decisions and settlements covered by
Sections 9.4 to 9.7 (inclusive).

 

9.9                               Personnel Obligations.  Prior to beginning
work under this Agreement, each employee, agent or independent contractor of
Sandoz or Anacor or of either Party’s respective Affiliates shall be bound by
non-disclosure and invention assignment obligations that are consistent with the
obligations of Sandoz or Anacor, as appropriate, in this Article 9, including:
(a) promptly reporting any invention, discovery, process or other intellectual
property right; (b) assigning to Sandoz or Anacor, as appropriate, all of his or
her right, title and interest in and to any invention, discovery, process or
other intellectual property right; and (c) cooperating in the preparation,
filing, prosecution, maintenance and enforcement of any patent and patent
application.  Any such employee, agent or independent contractor conducting
activities under this Agreement shall be informed of and required to: (i)
perform all acts and execute, acknowledge and deliver any and all documents
required for effecting the obligations of this Agreement; and (ii) abide by the
obligations of confidentiality and non-use set forth in Article 12.  It is
understood and agreed that such non-disclosure and invention assignment
agreement need not reference or be specific to this Agreement.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

41

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

9.10                        Trademarks, Corporate Logos and other Intellectual
Property Rights.

 

(a)                                 Sandoz shall use the Kerydin Marks in
connection with the Commercialization of the Product.  Sandoz shall be
responsible for the selection, searching, clearance, filing, registration,
maintenance and defense of all other trademarks, other than the Kerydin Marks,
used to identify the Product, and all trademarks, logos, taglines, trade dress,
domain names and/or indicia of origin for use in connection with the sale or
marketing of the Product in the Field in the Territory (the “Marks”), [*****]
except that Anacor shall be solely responsible for [*****] the prosecution,
maintenance and defense of the Kerydin Marks.  All uses of the Marks shall be
reviewed by the JSC and shall comply with all Applicable Laws (including those
laws and regulations particularly applying to the proper use and designation of
trademarks in the applicable countries).  Neither Party shall, without the other
Party’s prior written consent, use any trademarks or house marks of the other
Party (including the other Party’s corporate name), or marks confusingly similar
thereto, in connection with such Party’s marketing or promotion of the Products
under this Agreement, except as provided in Section 9.10(b) or as may be
expressly authorized in connection with activities under Article 6 and except to
the extent required to comply with Applicable Laws.  Sandoz shall own all Marks,
and Anacor shall own the Kerydin Marks.

 

(b)                                 During the Term of this Agreement, Sandoz
grants to Anacor the non-exclusive right, free of charge, to use the Marks and
the Sandoz name and logo in the Territory solely for the purpose of
manufacturing the Product and conducting activities expressly allocated to
Anacor in accordance with the terms of this Agreement, and Anacor grants to
Sandoz the non-exclusive right, free of charge, to use the Kerydin Marks and
Anacor name and logo in the Territory solely for the purpose of Commercializing
the Product in accordance with the terms of this Agreement, provided that such
rights shall be exercised, and all Product bearing such names and/or logos shall
be manufactured in accordance with the quality standards established by the
JSC.  Sandoz shall remain the owner of the Marks and the Sandoz name and logo
and the trademarks and the goodwill pertaining thereto.  Anacor shall remain the
owner of the Kerydin Marks and the Anacor name and logo and the trademarks and
the goodwill pertaining thereto.  Anacor retains all rights to the Kerydin Marks
and the Anacor name and logo other than those expressly granted to Sandoz.

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

 

10.1                        Mutual Representations and Warranties.  Each Party
hereby represents, warrants, and covenants (as applicable) to the other Party as
follows:

 

(a)                                 Corporate Existence and Power.  It is a
company or corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction in which it is incorporated, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the rights
purported to be granted by it hereunder.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

42

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(b)                                 Authority and Binding Agreement.  As of the
Effective Date, (i) it has the corporate power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; (ii) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; and (iii) this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid, and binding obligation of
such Party that is enforceable against it in accordance with its terms.

 

(c)                                  No Conflict.  It is not a party to and will
not enter into any agreement that would prevent it from granting the rights
granted to the other Party under this Agreement or performing its obligations
under this Agreement.

 

(d)                                 Compliance with Applicable Laws.  It will
perform its obligations and exercise its rights pursuant to this Agreement in
compliance with all Applicable Laws and Guidelines.

 

(e)                                  No Debarment.  In the course of the
Development and Commercialization of the Product, Anacor has not used prior to
the Effective Date, and neither Party shall use during the Term, any employee,
agent or independent contractor who has been debarred by any Regulatory
Authority or, to the best of such Party’s knowledge, is the subject of debarment
proceedings by a Regulatory Authority.

 

10.2                        Representations and Warranties by Anacor.  Anacor
hereby represents and warrants to Sandoz as follows:

 

(a)                                 Notice of Infringement or Misappropriation. 
As of the Effective Date, Anacor has not received any written notice from any
Third Party asserting or alleging that any research or development of the
Product prior to the Effective Date infringed or misappropriated the
intellectual property rights of such Third Party.  In the event Anacor receives
any such notice during the Term, Anacor shall promptly (but within three (3)
Business Days) notify Sandoz of the receipt of such notice and shall provide
Sandoz with a copy of same.

 

(b)                                 Misappropriation.  In the course of the
development of, or otherwise in connection with, the Product prior to the
Effective Date, Anacor has not misappropriated the intellectual property rights
of any Third Party.

 

(c)                                  Non-infringement of Third Party Rights.  As
of the Effective Date, the development, manufacture, use, marketing or sale
after the Effective Date of the Product can be carried out in the manner
contemplated as of the Effective Date without infringing any patents or patent
applications owned or controlled by a Third Party.

 

(d)                                 No Proceedings.  As of the Effective Date,
there are no pending and are no threatened actions, suits or proceedings against
Anacor involving the Anacor Technology or the Product.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

43

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(e)                                  Third-Party Activities.  As of the
Effective Date and to Anacor’s knowledge, there are no activities by Third
Parties that would constitute infringement or misappropriation of the Anacor
Technology (in the case of pending claims, evaluating them as if issued).

 

10.3                        Representation and Warranty by Sandoz. Sandoz hereby
represents and warrants to Anacor that, as of the Effective Date, and to
Sandoz’s knowledge, except for terbinafine hydrochloride, neither Sandoz nor any
of its subsidiaries is developing any product for the treatment of onychomycosis
in humans, and neither Sandoz nor any of its subsidiaries intends (as of the
Effective Date) to commercialize any product for the treatment of onychomycosis
in humans in the Territory.

 

10.4                        Representations, Warranties and Covenants by Both
Parties.

 

(a)                                 Conduct of Activities.  Without limiting the
generality of Section 10.1(d):

 

(i)                                    Each Party and its respective Affiliates,
and its and their respective employees and contractors, in connection with the
performance of its and their respective obligations under this Agreement, shall
not violate any Applicable Laws or Guidelines, including the federal health care
program anti-kickback statute, the public contracts anti-kickback act, any state
anti-kickback law, the Health Insurance Portability and Accountability Act (or
any state equivalent), the federal civil False Claims Act (or any state
equivalent), federal or state “sunshine”/aggregate spend reporting laws,
government price reporting laws, consumer protection and unfair trade practices
laws, the Foreign Corrupt Practice Act or export control laws.

 

(ii)                                Each Party shall promptly (and in any event
within three (3) Business Days) notify the other Party if such notifying Party
has determined or has a suspicion on a reasonably verified basis that there may
be a violation of Applicable Laws or Guidelines in connection with the
performance under this Agreement or the Commercialization of the Product by any
party or person.

 

(b)                                 Federal Healthcare Program Exclusion/Federal
Contracting Debarment.  Each Party represents and warrants that it is not, and
each of its Affiliates performing activities hereunder are not, excluded from a
federal health care program, or debarred from federal contracting, and such
Party will not during the Term employ or use the services of any person who is
so excluded or debarred, or who has been convicted of or pled nolo contendere to
any felony, or to any federal or state legal violation (including misdemeanors)
relating to prescription drug or device products or fraud, or been convicted of
any other crime for which an entity or person could be so excluded or debarred. 
In the event that a Party becomes aware of the debarment, exclusion, or
threatened debarment or exclusion of any person conducting activities on behalf
of such Party under this Agreement, such Party shall promptly notify the other
Party in writing.

 

10.5                        No Other Representations or Warranties.  EXCEPT AS
EXPRESSLY STATED IN SECTION 7.7(c) AND THIS ARTICLE 10, NO REPRESENTATIONS OR
WARRANTIES

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

44

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A
PARTY.

 

ARTICLE 11

 

INDEMNIFICATION AND INSURANCE

 

11.1                        Indemnification by Anacor.  Anacor shall defend,
indemnify, and hold Sandoz, its Affiliates, and each of their respective
officers, directors, employees, and agents (the “Sandoz Indemnitees”) harmless
from and against any and all damages or other amounts payable to a Third Party
claimant, as well as any reasonable attorneys’ fees and costs of litigation
incurred by such Sandoz Indemnitees (collectively, “Sandoz Damages”), all to the
extent resulting from any claims, suits, proceedings or causes of action brought
by such Third Party (collectively, “Sandoz Claims”) against such Sandoz
Indemnitee that arise from or are based on: (a) the Development of the Product
by or on behalf of Anacor or its Affiliates; (b) the willful misconduct,
recklessness or negligent acts of any of Anacor, its Affiliates, and each of
their respective officers, directors, employees, and agents (the “Anacor
Indemnitees”); (c) a breach of any of Anacor’s representations, warranties,
covenants or obligations under the Agreement, including Section 7.7(c); (d) the
marketing, promotion or sales activities by or on behalf of Anacor or its
Affiliates; (e) [*****]; or (f) any use of Information by or on behalf of Anacor
or its Affiliates or Third Party partners as contemplated under Section 6.8. 
The foregoing indemnity obligations shall not apply to the extent that Sandoz
Damages result from: (i) a breach of any of Sandoz’s representations,
warranties, covenants or obligations under this Agreement; or (ii) the willful
misconduct, recklessness or negligent acts of any Sandoz Indemnitees.

 

11.2                        Indemnification by Sandoz.  Sandoz shall defend,
indemnify, and hold the Anacor Indemnitees harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such Anacor
Indemnitees (collectively, “Anacor Damages”), all to the extent resulting from
any claims, suits, proceedings or causes of action brought by such Third Party
(collectively, “Anacor Claims”) against such Anacor Indemnitee that arise from
or are based on: (a) the Commercialization of the Product by or on behalf of
Sandoz or its Affiliates; (b) a breach of any of Sandoz’s representations,
warranties, covenants or obligations under the Agreement; or (c) the willful
misconduct, recklessness or negligent acts of any Sandoz Indemnitees.  The
foregoing indemnity obligations shall not apply to the extent that any Anacor
Damages results from: (i) a breach of any of Anacor’s representations,
warranties, covenants or obligations under this Agreement; or (ii) the willful
misconduct, recklessness or negligent acts of any Anacor Indemnitees.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

45

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

11.3                        Indemnification Procedures.

 

(a)                                 If any Party seeking indemnity under this
Article 11 (the “Indemnified Party”) receives written notice of the commencement
of any claim, suit, proceeding or cause of action (“Claim”) by a Third Party or
the assertion of any Claim by a Third Party, and such Indemnified Party intends
to seek indemnity pursuant to this Article 11, the Indemnified Party shall
promptly provide the other Party (the “Indemnifying Party”) with written notice
of such Third Party Claim, stating the nature, basis for indemnification and the
amount thereof, to the extent known, along with copies of any relevant documents
evidencing such Third Party Claim.  Failure of the Indemnified Party to give
such notice, or provide such documentation, shall not relieve the Indemnifying
Party from its indemnification obligations hereunder, except to the extent that
the Indemnifying Party is actually prejudiced thereby.

 

(b)                                 The Indemnifying Party shall have thirty
(30) days from receipt of any such notice of a Third Party Claim to give notice
to assume the defense, appeal or settlement proceedings thereof.  If notice to
the effect set forth in the immediately preceding sentence is given by the
Indemnifying Party, the Indemnifying Party shall have the right to assume the
defense, appeal or settlement proceedings of the Indemnified Party against the
Third Party Claim with counsel of its choice; provided that the Indemnifying
Party shall not be entitled to (i) assume the defense, appeal or settlement of
any Third Party Claim if (A) the Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation; or (B) the Third Party Claim seeks any injunction or equitable
relief against the Indemnified Party; or (ii) maintain control of the defense,
appeal or settlement of any Third Party Claim if the Indemnifying Party has
failed or is failing to defend in good faith the Third Party Claim.

 

(c)                                  So long as the Indemnifying Party is
entitled to do so and has assumed the defense, appeal or settlement proceedings
of the Third Party Claim in accordance herewith, (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense, appeal or settlement proceedings of the Third Party Claim (provided
that the Indemnifying Party shall pay the fees and expenses of such separate
counsel incurred by the Indemnified Party prior to the date the Indemnifying
Party assumes control of the defense of the Third Party Claim or if
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would create a conflict of interest (due to one or more legal
defenses or counterclaims which are different from or additional to those
available to the Indemnifying Party or other such conflicts)), (ii) the
Indemnified Party shall not file any papers or consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party and (iii) the
Indemnifying Party shall not (A) admit to any wrongdoing by the Indemnified
Party or any of its Affiliates, or (B) consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim to the extent
such judgment or settlement provides for equitable relief against the
Indemnified Party or any of its Affiliates or if such judgment or such
settlement does not expressly unconditionally release the Indemnified Party and
its Affiliates from all liabilities and impose no ongoing constraint on the
Indemnified Party, in each case, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

46

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(d)                                 The Parties shall act in good faith in
responding to, defending against, settling or otherwise dealing with all Third
Party Claims. The Parties shall also cooperate in any such defense, appeal or
settlement proceedings, and give each other reasonable access, upon reasonable
prior notice during normal business hours, to all information relevant thereto.
Whether or not the Indemnifying Party has assumed the defense, appeal or
settlement proceedings, such Indemnifying Party shall not be obligated to
indemnify the Indemnified Party hereunder for any settlement entered into or any
judgment that was consented to without the Indemnifying Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

 

11.4                        Third Party Claims Related to Products Liability. 
[*****] any and all damages or other amounts payable to a Third Party claimant,
as well as any reasonable attorneys’ fees and costs of litigation incurred by
either Party, its Affiliates, or any of their respective officers, directors,
employees or agents, all to the extent resulting from any claims, suits,
proceedings or causes of action brought by such Third Party against such parties
that arise from or are based on the sale or use of the Product supplied by
Anacor (or its designee) (including but not limited to, failure to warn claims,
design defect claims, product defect claims, or claims under strict liability in
tort) (“Product Liability Damages”); provided however, to the extent any Product
Liability Damages result from: (i) Anacor’s breach of its representations,
warranties, covenants or obligations under this Agreement, including as set
forth in Section 7.7(c), (ii) the willful misconduct, recklessness or negligent
acts of an Anacor Indemnitee, or (iii) from Anacor’s refusal to recall the
Product pursuant to Section 5.3(a) unless Sandoz agrees with such determination
to not recall the Product (collectively (i), (ii) and (iii), “Selected Anacor
Damages”), then Anacor shall defend, indemnify, and hold the Sandoz Indemnitees
harmless from and against any and all Selected Anacor Damages.  If either Party
receives notice of a Third Party Claim that may give rise to Product Liability
Damages or Selected Anacor Damages, such Party shall inform the other Party in
writing as soon as reasonably practicable, and the Parties shall discuss a
strategy on how to defend against such Third Party claim.

 

11.5                        Insurance.  Each Party shall, and shall cause any of
its subcontractors performing services under the Agreement to, procure and
maintain insurance, at its sole cost and expense and at all times during the
Term of this Agreement, with respect to its activities hereunder that is
consistent with normal business practices of prudent companies similarly
situated, including general liability and workers compensation insurance.  In
addition, Anacor at all times during which the Product is being clinically
tested in human subjects or commercially distributed or sold, shall also
maintain at its sole cost and expense products/completed operations liability
insurance with minimum limits of [*****] per occurrence for bodily injury,
including death, and property damage, and [*****] in the aggregate.  All
required insurance will be purchased from insurance companies authorized to do
business within the state(s) where the services are being performed, and rated
A.M. Best A-VIII or better.  Any deductibles associated with the required
insurance coverages of either Party will be assumed by the respective Party at
its sole cost and expense.  It is understood that such insurance shall not be
construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 11 or as otherwise required by
law.  Neither Party represents that coverage and limits required will be
adequate to fund all losses

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

47

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

for which either Party may be liable.  Upon execution of this Agreement, each
Party shall provide the other with written evidence of such insurance.  Each
Party shall provide the other with written notice at least [*****] prior to the
cancellation, non-renewal or material change in such insurance or self-insurance
which materially adversely affects the rights of the other Party hereunder.  In
addition, Anacor’s products/completed operations liability insurance policy
shall (a) name Sandoz and its employees, directors, officers, representatives
and agents as additional insureds with respect to this Agreement and (b) remain
in place for [*****] following the termination of this Agreement.

 

ARTICLE 12

 

CONFIDENTIALITY

 

12.1                        Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, each
Party agrees that, during the Term and for [*****] thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder) any
Confidential Information furnished to it by the other Party pursuant to this
Agreement except for that portion of such information or materials that the
receiving Party can demonstrate by competent written proof:

 

(a)                                 was already known to the receiving Party or
its Affiliate, other than under an obligation of confidentiality, at the time of
disclosure by the other Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure or use, and
other than through any act or omission of the receiving Party in breach of this
Agreement;

 

(c)                                  was previously disclosed to the receiving
Party or its Affiliate by a Third Party without obligations of confidentiality
with respect thereto; or

 

(d)                                 was previously independently discovered or
developed by the receiving Party or its Affiliate without access to or use of
Confidential Information.

 

12.2                        Authorized Disclosure.  Each Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is reasonably necessary in the following situations:

 

(a)                                 filing or prosecuting patent applications in
accordance with Article 9;

 

(b)                                 regulatory filings and other filings with
Governmental Authorities (including Regulatory Authorities), including filings
with the SEC or FDA, with respect to the Product;

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

48

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(c)                                  prosecuting or defending litigation;

 

(d)                                 complying with Applicable Laws, including
regulations promulgated by securities exchanges;

 

(e)                                  disclosure to its Affiliates, employees,
agents, and independent contractors, in each case only on a need-to-know basis
and solely in connection with the performance of this Agreement, provided that
each disclosee must be bound by obligations of confidentiality and non-use at
least as restrictive in scope as those set forth in this Article 12 prior to any
such disclosure; and

 

(f)                                   disclosure of the material terms of this
Agreement to any bona fide potential or actual investor, investment banker,
acquirer, merger partner, or other potential or actual financial partner,
provided that in connection with such disclosure, the disclosing Party shall (i)
use reasonable efforts to inform each disclosee of the confidential nature of
such Confidential Information and, (ii) cause each disclosee to treat such
Confidential Information as confidential.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Sections
12.2(a), 12.2(b), 12.2(c) or 12.2(d), it will, except where legally
impermissible, give reasonable advance notice to the other Party of such
disclosure and use reasonable efforts to secure confidential treatment of such
information.  In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information hereunder.

 

12.3                        Publicity.

 

(a)                                 The Parties agree that the terms of this
Agreement are the Confidential Information of both Parties, subject to
disclosure permitted by Section 12.2.  The Parties have agreed to each make an
individual public announcement of the execution of this Agreement in the form of
the press releases attached as Exhibit F on or about the Effective Date.

 

(b)                                 After release of such press release, if
either Party desires to make a public announcement concerning the activities
under this Agreement, such Party shall give reasonable prior advance notice of
the proposed text of such announcement to the other Party for its prior review
and approval (except as otherwise provided herein), such approval not to be
unreasonably withheld, except that in the case of a press release or
governmental filing required by law, the disclosing Party shall provide the
other Party with such advance notice as it reasonably can, shall use reasonable
efforts to obtain approval therefor, and shall consider in good faith any
comments timely received from the other Party.  A Party commenting on such a
proposed press release shall provide its comments, if any, within seven (7)
business days after receiving the press release for review.  Neither Party shall
be required to seek the permission of the other Party to repeat any information
regarding the terms of this Agreement that have already been publicly disclosed
by such Party, or by the other Party, in accordance with this Section 12.3.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

49

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(c)                                  The Parties acknowledge that a Party may be
obligated to describe in a periodic report filed with the SEC the material terms
of this Agreement and file a copy of this Agreement with the SEC or other
Government Authorities.  Such Party shall be entitled to describe such material
terms and to make such a required filing, provided that it requests confidential
treatment of at least the commercial terms and sensitive technical terms hereof
and thereof to the extent such confidential treatment is reasonably available to
such Party.  In the event of any such filing, such Party will provide the other
Party with a copy of the Agreement marked to show provisions for which such
Party intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements governing redaction of information from material agreements
that must be publicly filed.

 

12.4                        Publications.  Neither Party shall publicly present
or publish results of studies carried out under this Agreement (each such
presentation or publication a “Publication”) without the opportunity for prior
review by the other Party, except to the extent otherwise required by Applicable
Laws or regulations in which case Section 12.3(c) shall apply with respect to
disclosures required by the SEC and Section 12.2(b) shall apply with respect to
disclosures required for regulatory filings.  The submitting Party shall provide
the other Party the opportunity to review any proposed Publication at least
[*****] prior to the earlier of its presentation or intended submission for
publication.  The submitting Party agrees, upon request by the other Party, not
to submit or present any Publication until the other Party has had [*****] to
comment on any material in such Publication.  The submitting Party shall
consider the comments of the other Party in good faith, but will retain the sole
authority to submit the manuscript for Publication.  The submitting Party shall
provide the other Party a copy of the Publication at the time of the submission
or presentation.  Notwithstanding the foregoing, neither Party shall have the
right to publish the other Party’s Confidential Information without such other
Party’s prior written consent.

 

ARTICLE 13

 

TERM AND TERMINATION

 

13.1                        Term.  This Agreement shall become effective on the
Effective Date and shall continue for an initial term of five (5) years, unless
earlier terminated pursuant to this Article 13 (the “Initial Term”). 
Thereafter, the term shall automatically renew for successive five (5) year
periods (each, a “Renewal Term”), unless earlier terminated pursuant to this
Article 13 (the Initial Term, as extended by Renewal Terms, the “Term”).

 

13.2                        Breach.  Each Party shall have the right to
terminate this Agreement upon written notice to the other Party if such other
Party materially breaches its obligations under this Agreement and, after
receiving written notice from the non-breaching Party identifying such material
breach in reasonable detail, the other Party fails to cure such material breach
within [*****] from the date of such notice (or within [*****] from the date of
such notice in the event such material breach is solely based upon a failure to
pay any amounts due hereunder).

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

50

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

13.3                        Bankruptcy.  Each Party shall have the right to
terminate this Agreement upon the filing or institution of any bankruptcy,
reorganization, liquidation or receivership proceedings by the other Party, or
upon the failure by such Party for more than [*****] to discharge or obtain the
dismissal of any such actions filed against it.  Such termination shall be
effective upon receipt of notice from the Party not involved in such event.

 

13.4                        Force Majeure.  Each Party shall have the right to
terminate this Agreement if a force majeure event affecting the performance of a
Party specified in Section 15.2 shall continue unabated for more than [*****]. 
Such termination shall be effective upon receipt of notice from the Party not
directly subject to the force majeure event.

 

13.5                        FDA Action.  Each Party shall have the right to
terminate this Agreement immediately if the Product is withdrawn from the market
due to material health or safety concerns relating to the Product.

 

13.6                        Mass Tort.  Each Party shall have the right to
terminate this Agreement if the Product becomes the subject of any mass tort
liability action.

 

13.7                        Termination by Sandoz for Infringement Action.  If,
at any time prior to all of the Minimum Payments having become due and payable
pursuant to Section 8.5, (i) Anacor settles an Infringement Action pursuant to
Section 9.7, or (ii) an injunction is entered in an Infringement Action that, in
either case (i) or (ii), prevents Anacor from supplying Product to Sandoz
pursuant to this Agreement, then Sandoz shall have the right to terminate this
Agreement in its entirety upon [*****] prior written notice to Anacor.

 

13.8                        Termination by Sandoz at Will.  Sandoz shall have
the right to terminate this Agreement in its entirety upon one hundred eighty
(180) days prior written notice to Anacor, provided, however, that no such
termination will take effect until the launch milestone payment under Section
8.2 and all Minimum Payments under Section 8.5 have been made.  During such one
hundred eighty (180) day (or longer) notice period, Sandoz shall continue to
perform all of its obligations under this Agreement, and Sandoz shall not take
any action that would reasonably be expected to materially adversely affect or
impair the further Development or Commercialization of the Product.

 

13.9                        Termination by Anacor.

 

(a)                                 Patent Challenge.  Anacor shall have the
right to terminate this Agreement upon [*****] written notice to Sandoz if
Sandoz or any of its Affiliates directly, or indirectly through any Third Party,
commences any interference or opposition proceeding with respect to, or
challenges the validity or enforceability of, any Selected Anacor Patent in the
Territory; provided, however, that if, prior to the end of such [*****] period,
Sandoz (or its Affiliate, if applicable) has either (i) obtained a full and
complete withdrawal of such action, or (ii) specifically requested a full and
complete withdrawal of such action and such request is pending (and such
withdrawal is

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

51

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

obtained within [*****] of the end of such [*****] period), the termination of
this Agreement shall not become effective.

 

(b)                                 Competing Product.  Anacor shall have the
right to terminate this Agreement upon (i) [*****] written notice to Sandoz if
Sandoz commercializes any topical dermatological product in the Field in the
Territory (other than terbinafine hydrochloride) (a “Competing Product”); or
(ii) [*****] written notice to Sandoz if an Affiliate of Sandoz, existing at the
time a Competing Product is commercialized, commercializes a Competing Product;
provided, however, that (A) if Sandoz or such Affiliate of Sandoz acquires or is
acquired by an entity that is commercializing a Competing Product, Anacor shall
not have the right to terminate this Agreement pursuant to Section 13.9(b)(i) or
(ii), as applicable, during the [*****] period after the closing of the
acquisition transaction (or such longer period of time mutually agreed by the
Parties) and (B) if Sandoz or such Affiliate does not divest or exclusively
license to a Third Party such Competing Product by the end of such [*****], then
Anacor shall have the right to terminate this Agreement upon [*****] written
notice to Sandoz.

 

(c)                                  Patent Expiration.  Anacor shall have the
right to terminate this Agreement upon expiration of all Anacor Patents.

 

(d)                                 Repurchase Option.

 

(i)                                    Exercise.  Anacor shall have the right to
reacquire all rights to the Product from Sandoz as described below in this
Section 13.9(d) (the “Repurchase Option”), effective on the later of (A)
December 31, 2017, and (B) three years after First Commercial Sale of the
Product (the “Repurchase Option Date”).  Anacor shall notify Sandoz of its
exercise of the Repurchase Option no later than [*****] before the Repurchase
Option Date.

 

(ii)                                Payment.  If Anacor exercises the Repurchase
Option, Anacor shall pay Sandoz a repurchase option fee as follows (the
“Repurchase Option Fee”), based on [*****].

 

[*****]

 

Repurchase Option Fee

[*****]

 

[*****]

[*****]

 

[*****]

[*****]

 

[*****]

[*****]

 

[*****]

 

Anacor shall pay the Repurchase Option Fee in two separate payments.  The first
payment will be due on the Repurchase Option Date and will equal [*****] (the
“First Payment”).  To

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

52

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

calculate the First Payment, Anacor will [*****].  The second payment, which
will equal the difference between the Repurchase Option Fee and the First
Payment, will be due within [*****].

 

(iii)                            Information Transfer.  Sandoz shall conduct the
Information transfer described in Section 13.10(a) promptly after Anacor’s
exercise of the Repurchase Option.

 

(iv)                             Product Inventory.  During the [*****] period
after Anacor’s exercise of the Repurchase Option, Sandoz shall use reasonable
efforts to deplete its inventory of Product then on-hand.  Activities such as
significant price reductions, significant increase in discounts and supplying
more inventory to distribution channels than anticipated sales (i.e., channel
stuffing) are not considered reasonable efforts and shall not be permitted.

 

(v)                                 Termination.  Following Anacor’s timely
exercise of the Repurchase Option, this Agreement will terminate on the
Repurchase Option Date.  Anacor’s obligation to make the second payment pursuant
to Section 13.9(d)(ii) and Sandoz’s obligation to complete the Information
transfer pursuant to Section 13.10(a)(i) will survive termination of this
Agreement.

 

(e)                                  Violation of Applicable Laws.  Anacor shall
have the right to suspend or terminate this Agreement immediately upon written
notice to Sandoz if there is a credible finding, after a reasonable
investigation, that Sandoz, in connection with performance of Sandoz’s
obligations under this Agreement, has violated any Applicable Laws or
Guidelines.  In addition, Anacor shall have the right to terminate this
Agreement immediately upon written notice to Sandoz if Anacor becomes aware
(whether through notice from Sandoz under Section 10.4(b) or otherwise) of the
debarment from federal contracting, exclusion from a federal health care
program, or threatened debarment or exclusion, of any person conducting
activities on behalf of Sandoz under this Agreement, including Sandoz or any of
its Affiliates.

 

13.10                 Effects of Termination of the Agreement.

 

(a)                                 Upon any termination of this Agreement by
Anacor pursuant to Section 13.2 (Sandoz breach), Section 13.3 (Sandoz
bankruptcy), Section 13.9(a) (patent challenge), Section 13.9(b) (competing
product), Section 13.9(c) (patent expiration), Section 13.9(d) (repurchase
option) or Section 13.9(e) (violation of applicable laws); by Sandoz pursuant to
Section 13.8 (Sandoz at will); or by either Party pursuant to Section 13.4
(force majeure), the following shall apply (in addition to any other rights and
obligations under this Agreement with respect to such termination):

 

(i)                                    Information Transfer.  Within [*****]
after termination, Sandoz shall transfer to Anacor all material Information
Controlled by Sandoz or its Affiliates related to the Commercialization of the
Product, to the extent permitted under Applicable Laws, including [*****]
(collectively, the “Sandoz Commercial Know-How”).

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

53

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(ii)                                Rights and Licenses.  Sandoz’s exclusive
distribution right under Section 2.1 and the licenses granted in Sections 2.3
and 9.10(b) shall terminate.  Sandoz hereby grants Anacor, effective upon such
termination, a non-exclusive, worldwide, fully-paid, perpetual, irrevocable,
royalty-free license, with the right to grant multiple tiers of sublicenses, to
use the Sandoz Commercial Know-How solely in connection with the
Commercialization of the Product.

 

(iii)                            Marks.  Sandoz shall assign to Anacor all
right, title and interest in and to the Marks (excluding any such Marks that
include, in whole or part, any corporate name or logo of Sandoz or its
Affiliate).

 

(iv)                             Transition Assistance.  Sandoz shall, at no
cost to Anacor, provide reasonable consultation and assistance for a period of
no more than [*****] after termination for the purpose of transferring or
transitioning to Anacor, at Anacor’s request, all then-existing commercial
arrangements (but not including arrangements and/or agreements with customers)
relating specifically to the Product that Sandoz is able, using Commercially
Reasonable Efforts to, transfer or transition to Anacor.  Pursuant to a
transition agreement to be entered into between the Parties, Sandoz shall use
Commercially Reasonable Efforts to maintain its Government Health Care Program
Contracts and Commercial Agreements for the Product during such transition
period.  Reasonably in advance of the date upon which Anacor or its designee
begins Commercializing the Product, the Parties shall coordinate to permit
Anacor to establish such agreements, and, subject to Sandoz’s confidentiality
obligations owed to Third Parties, Sandoz shall use Commercially Reasonable
Efforts to provide to Anacor (or its designee) all information reasonably
necessary to allow Anacor to report government pricing and comply with
Applicable Laws.  During the transition period, Sandoz shall work with Anacor
and the applicable Government Health Care Programs to transition the Product
from Sandoz’s Government Health Care Program Contracts for the Product to
Anacor’s (or Anacor’s designee’s) Government Health Care Program Contracts for
the Product as necessary.  The transition agreement shall further clarify the
Parties’ respective financial obligations as to allocation of any rebates,
chargebacks, or branded prescription drug fees accrued with respect to Product
sold or dispensed during the transition period (provided, however, that Sandoz
shall remain solely liable for such payments as may be accrued, but not yet
paid, as of the effective date of termination or expiration of this Agreement).

 

(v)                                 Remaining Inventories.  Anacor shall have
the right to purchase from Sandoz any or all of the inventory of Product held by
Sandoz as of the effective date of termination (that are not committed to be
supplied to any Third Party, in the ordinary course of business, as of the
effective date of termination) at a price equal to [*****].  Anacor shall notify
Sandoz within [*****] after the effective date of the termination whether Anacor
elects to exercise such right.  During such [*****] period, Sandoz shall have
the right to continue selling the Product, and such sales will be subject to
payment of Anacor’s Gross Profit share under Section 8.4.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

54

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(vi)                             Post-Termination Liability.  Anacor shall be
solely responsible for any and all liabilities relating to any activities
relating to the Product following the expiration or termination of this
Agreement for any reason, including liabilities relating to the marketing, use
or sale of the Product following the expiration or termination of this Agreement
for any reason, excluding any such liabilities arising from Sandoz’s or its
Affiliates’ or subcontractors’ activities or obligations prior to such
expiration or termination or thereafter (e.g., as permitted under Section
13.10(a)(v)).

 

(b)                                 Upon any termination of this Agreement by
Sandoz pursuant to Section 13.2 (Anacor breach), Section 13.3 (Anacor
bankruptcy) or Section 13.7 (Infringement Action), or by either Party pursuant
to Section 13.5 (FDA action) or 13.6 (mass tort), the following shall apply (in
addition to any other rights and obligations under this Agreement with respect
to such termination):

 

(i)                                    Information Transfer.  Within [*****]
after termination, Sandoz shall transfer to Anacor all Sandoz Commercial
Know-How.

 

(ii)                                Rights and Licenses.  Sandoz’s exclusive
distribution right under Section 2.1 and the licenses granted in Sections 2.3
and 9.10(b) shall terminate.  Sandoz hereby grants Anacor, effective upon such
termination, a non-exclusive, worldwide, fully-paid, perpetual, irrevocable,
royalty-free license, with the right to grant multiple tiers of sublicenses, to
use the Sandoz Commercial Know-How solely in connection with the
Commercialization of the Product.

 

(iii)                            Marks.  Sandoz shall assign to Anacor all
right, title and interest in and to the Marks (excluding any such Marks that
include, in whole or part, any corporate name or logo of Sandoz or its
Affiliate).

 

(iv)                             Transition Assistance.  Sandoz shall, at no
cost to Anacor, provide reasonable consultation and assistance for a period of
no more than [*****] after termination for the purpose of transferring or
transitioning to Anacor, at Anacor’s request, all then-existing commercial
arrangements (but not including arrangements and/or agreements with customers)
relating specifically to the Product that Sandoz is able, using Commercially
Reasonable Efforts to, transfer or transition to Anacor.  Pursuant to a
transition agreement to be entered into between the Parties, Sandoz shall use
Commercially Reasonable Efforts to maintain its Government Health Care Program
Contracts and Commercial Agreements for the Product during such transition
period.  Reasonably in advance of the date upon which Anacor or its designee
begins Commercializing the Product, the Parties shall coordinate to permit
Anacor to establish such agreements, and, subject to Sandoz’s confidentiality
obligations owed to Third Parties, Sandoz shall use Commercially Reasonable
Efforts to provide to Anacor (or its designee) all information reasonably
necessary to allow Anacor to report government pricing and comply with
Applicable Laws.  During the transition period, Sandoz shall work with Anacor
and the applicable Government Health Care Programs to transition the Product
from Sandoz’s Government Health Care Program Contracts for the Product to
Anacor’s (or Anacor’s designee’s) Government Health Care Program Contracts for
the Product as necessary.  The transition agreement shall further

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

55

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

clarify the Parties’ respective financial obligations as to allocation of any
rebates, chargebacks, or branded prescription drug fees accrued with respect to
Product sold or dispensed during the transition period (provided, however, that
Sandoz shall remain solely liable for such payments as may be accrued, but not
yet paid, as of the effective date of termination or expiration of this
Agreement).

 

(v)                                 Remaining Inventories.  Anacor shall have
the right to purchase from Sandoz any or all of the inventory of Product held by
Sandoz as of the effective date of termination (that are not committed to be
supplied to any Third Party, in the ordinary course of business, as of the
effective date of termination) at a price equal to [*****].  Anacor shall notify
Sandoz within [*****] after the effective date of the termination whether Anacor
elects to exercise such right.  During such [*****] period, Sandoz shall have
the right to continue selling the Product, and such sales will be subject to
payment of Anacor’s Gross Profit share under Section 8.4.

 

(vi)                             Post-Termination Liability.  Anacor shall be
solely responsible for any and all liabilities relating to any activities
relating to the Product following the expiration or termination of this
Agreement for any reason, including liabilities relating to the marketing, use
or sale of the Product following the expiration or termination of this Agreement
for any reason, excluding any such liabilities arising from Sandoz’s or its
Affiliates’ or subcontractors’ activities or obligations prior to such
expiration or termination or thereafter (e.g., as permitted under Section
13.10(b)(v)).

 

(c)                                  In the case of any termination of this
Agreement by Sandoz pursuant to Section 13.8 (Sandoz at will) before all Minimum
Payments under Section 8.5 have become due and payable, all payments by Sandoz
under Sections 8.2, 8.4(c) and 8.5 shall, at the time of any such termination,
become immediately due and payable (but only to the extent not already
previously paid).

 

13.11                 Other Remedies.  Termination or expiration of this
Agreement for any reason shall not release either Party from any liability or
obligation that already has accrued prior to such expiration or termination, nor
affect the survival of any provision hereof to the extent it is expressly stated
to survive such termination.  Termination or expiration of this Agreement for
any reason shall not constitute a waiver or release of, or otherwise be deemed
to prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination or expiration.

 

13.12                 Survival.  Termination or expiration of this Agreement
shall not affect rights or obligations of the Parties under this Agreement that
have accrued prior to the date of termination or expiration of this Agreement. 
Notwithstanding anything to the contrary, the following provisions shall survive
and apply after expiration or termination of this Agreement: Sections Sections
2.5, 5.3(a) (last two sentences only), 5.3(b), 5.4, 5.5, 6.11(a) (first sentence
only), 7.7(c) (solely for a period of 12 months), 7.8 (to the extent and for so
long as applicable records are as required to be maintained by Applicable Laws),
8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 9.1, 9.3(b), 13.10, 13.11, 13.12,

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

56

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Articles 10 (with respect to Sections 10.1 through 10.4 solely for a period of
12 months), 11, 12 (for the time period set forth therein), 14 and 15, and
Article 1 (only to the extent necessary to give meaning to the other surviving
provisions).  All provisions not surviving in accordance with the foregoing
shall terminate upon expiration or termination of this Agreement and be of no
further force and effect.

 

ARTICLE 14

 

DISPUTE RESOLUTION

 

14.1                        JSC Jurisdiction; Executive Escalation for Other
Disputes. If a dispute, other than a dispute that is subject to and to be
resolved pursuant to Article 3 (Governance), arises between the Parties in
connection with or relating to this Agreement or any document or instrument
delivered in connection herewith (a “Dispute”), then either Party shall have the
right to refer such dispute to the Executive Officers who shall confer within
ten (10) Business Days after such dispute was first referred to them to attempt
to resolve the Dispute by good faith negotiations.  Any final decision mutually
agreed to by the Executive Officers in writing shall be conclusive and binding
on the Parties.  Except for matters for which this Agreement assigns
decision-making to the Parties or the JSC or requires the consent of one or both
of the Parties, if such Executive Officers do not agree on the resolution of an
issue within thirty (30) business days after such issue was first referred to
them, either Party may, by written notice to the other Party, initiate
arbitration for resolution of such Dispute pursuant to Section 14.2. 
Notwithstanding the foregoing, disputes arising on issues within the
jurisdiction of the JSC shall be resolved in accordance with the procedures set
forth in Article 3.

 

14.2                        Arbitration of Other Disputes.  Any Dispute
appropriate for arbitration as provided in Section 14.1 shall be resolved by
binding arbitration before the American Arbitration Association (the “AAA”)
pursuant to the AAA’s Commercial Arbitration Rules, as such rules may be
modified by this Section 14.2 or by agreement of the Parties.  The arbitration
shall be conducted before a panel of three (3) arbitrators (the “Panel”).  The
Parties shall each select a single independent, conflict-free arbitrator not
affiliated with either Party, who has appropriate experience in the
pharmaceutical industry involving pharmaceutical products and with dispute
resolution to resolve the matter in dispute, which individual shall not be or
have been at any time an Affiliate, employee, consultant, officer or director of
either Party or any of their respective Affiliates.  In addition, if the Dispute
relates to intellectual property, each arbitrator shall have at least fifteen
(15) years of experience in the litigation of intellectual property matters
involving patents or trademarks, as applicable.  Each of the Party-selected
arbitrators shall select a third arbitrator who shall meet the criteria set
forth in the immediately preceding sentence.  If a Party fails to designate a
Party-selected arbitrator within fifteen (15) Business Days after submission to
arbitration or the Party-selected arbitrators are unable to reach agreement on
the selection of the third arbitrator within fifteen (15) Business Days after
selection of the Party-selected arbitrators, then either or both Parties may
immediately request the AAA to select such arbitrator (or arbitrators, as
applicable) with the requisite independence, experience and expertise.  The

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

57

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

arbitration shall take place in New York, New York.  All proceedings and
communications shall be in English.  The Parties agree that discovery
appropriate to the issues in the Dispute shall be permitted in the arbitration,
including reasonable document requests, pre-hearing exchanges of information,
expert witness disclosures, limited depositions of important witnesses and other
appropriate discovery, provided that such discovery shall be limited to the
narrower of (a) the scope of discovery agreed to by the Parties, or if none can
be agreed, established by the Panel, and (b) such discovery as would be
permitted by the Federal Rules of Civil Procedure.  The arbitration shall be
governed by the procedural and substantive law set forth in Section 14.3.  The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C.
§§1-16 to the exclusion of any inconsistent state laws.  The Parties shall have
the right to be represented by counsel.  The arbitration conducted by the Panel
shall not last longer than [*****] from the day a Party initiates arbitration
for resolution of the applicable Dispute.  Any opinion, judgment or award
rendered by the Panel shall be (a) final and binding on the Parties, (b) set
forth in writing and (c) governed by the terms and conditions hereof, including
the limitation on damages set forth in Section 15.8.  The Parties agree that
such opinion, judgment or award may be enforced in any court of competent
jurisdiction.  The statute of limitations of the State of New York applicable to
the commencement of a lawsuit shall apply to the commencement of arbitration
under this Section 14.2.  Each Party shall bear its own costs and expenses and
attorneys’ fees in the arbitration and the Parties shall share equally in the
payment of the arbitrator’s fees and expenses and any administrative fees of
arbitration.  All proceedings and decisions of the arbitrator(s), including the
applicable opinion, judgment or award rendered by the Panel, shall be deemed
Confidential Information of each of the Parties, and shall be subject to Article
12.

 

14.3                        Governing Law.  This Agreement will be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof.  Each Party hereto agrees that
any such proceeding will be conducted solely in the English language.

 

14.4                        Injunctive Relief.  Nothing in this Article 14 will
preclude either Party from seeking equitable relief or interim or provisional
relief from a court of competent jurisdiction, including a temporary restraining
order, preliminary injunction or other interim equitable relief, concerning a
Dispute either prior to or during any arbitration if necessary to protect the
interests of such Party or to preserve the status quo pending the arbitration
proceeding.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1                        Entire Agreement; Amendment.  This Agreement,
including the Exhibits hereto, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior agreements and understandings between the Parties with respect to the
subject matter hereof, including the Existing Confidentiality Agreement.  The
foregoing shall not be interpreted as a waiver of any

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

58

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

remedies available to either Party as a result of any breach, prior to the
Effective Date, by the other Party of its obligations pursuant to the Existing
Confidentiality Agreement.  In the event of any inconsistency between any plan
hereunder (including the Development Plan or Commercialization Plan) and this
Agreement, the terms of this Agreement will govern and control.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein.  No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by an authorized officer of each Party.

 

15.2                        Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented or delayed by a force majeure event and the
nonperforming Party promptly provides notice of the prevention to the other
Party.  Such excuse shall be continued so long as the condition constituting a
force majeure event continues and the nonperforming Party takes reasonable
efforts to remove the condition.  For purposes of this Agreement, a force
majeure event shall mean conditions beyond the control of the Parties, including
an act of God, war, civil commotion, terrorist act, labor strike or lock-out,
epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, storm or like
catastrophe, and failure of plant or machinery (provided that such failure could
not have been prevented by the exercise of skill, diligence, and prudence that
would be reasonably and ordinarily expected from a skilled and experienced
person engaged in the same type of undertaking under the same or similar
circumstances).  Notwithstanding the foregoing, a Party shall not be excused
from making payments owed hereunder because of a force majeure event affecting
such Party.

 

15.3                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 15.3, and shall be deemed to have been
given for all purposes (a) when received, if hand-delivered or sent by a
reputable international expedited delivery service, or (b) five (5) Business
Days after mailing, if mailed by first class certified or registered mail,
postage prepaid, return receipt requested.

 

If to Anacor:

Anacor Pharmaceuticals, Inc.

 

1020 East Meadow Circle

 

Palo Alto, CA 94303

 

United States

 

Attention:  General Counsel

 

 

With a copy to:

Cooley LLP

 

3175 Hanover St.

 

Palo Alto, CA 94304

 

United States

 

Attention:  Glen Y. Sato

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

59

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

If to Sandoz:

Sandoz Inc.

 

[*****]

 

[*****]

 

[*****]

 

 

With a copy to:

Sandoz Inc.

 

[*****]

 

[*****]

 

[*****]

 

15.4                        No Strict Construction; Headings; Construction. 
This Agreement has been prepared jointly and shall not be strictly construed
against either Party.  Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.  The headings of each Article and Section in
this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  The terms “includes,” “including,” “include” and
derivative forms of them shall be deemed followed by the phrase “without
limitation”, regardless of whether it is actually written there, and drawing no
implication from the actual inclusion of such phrase in some instances after
such terms but not others.

 

15.5                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that a Party may make such an assignment without
the other Party’s consent to an Affiliate or to a successor to all or
substantially all of the business of such Party, whether in a merger, sale of
stock, sale of assets or other similar transaction.  Any permitted successor or
assignee of rights and/or obligations hereunder shall, in a writing to the other
Party, expressly assume performance of such rights and/or obligations (and in
any event, any Party assigning this Agreement to an Affiliate shall remain bound
by the terms and conditions hereof and shall provide written notice upon such
assignment).  Any permitted assignment shall be binding on the successors of the
assigning Party.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 15.5 shall be null, void and of no legal
effect.

 

15.6                        Performance by Affiliates.  Each Party may discharge
any obligations and exercise any right hereunder through any of its Affiliates. 
Each Party hereby guarantees the performance by its Affiliates of such Party’s
obligations under this Agreement, and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.  Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

60

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

15.7                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

15.8                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY LOST PROFITS OR SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT OR ANY TORT CLAIMS ARISING HEREUNDER, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 15.8 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1, 11.2 OR 11.4, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12.

 

15.9                        Severability.  If any one or more of the provisions
of this Agreement is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

15.10                 No Waiver.  Any delay in enforcing a Party’s rights under
this Agreement or any waiver as to a particular default or other matter shall
not constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

15.11                 Independent Contractors.  Each Party shall act solely as
an independent contractor, and nothing in this Agreement shall be construed to
give either Party the power or authority to act for, bind, or commit the other
Party in any way.  Nothing herein shall be construed to create the relationship
of partners, principal and agent, or joint-venture partners between the Parties.

 

15.12                 Third Party Beneficiary.  None of the provisions of this
Agreement shall be for the benefit of or enforceable by any Third Party,
including any creditor of either Party hereto.  No such Third Party shall obtain
any right under any provision of this Agreement or shall by reasons of any such
provision make any Claim in respect of any debt, liability or obligation (or
otherwise) against either Party hereto.

 

15.13                 Expenses.  Each Party will pay all of its own fees and
expenses (including all legal, accounting and other advisory fees) incurred in
connection with the negotiation and execution of this Agreement and the
arrangements contemplated hereby, except as specifically provided herein.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

61

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

15.14                 Counterparts.  This Agreement may be executed in one (1)
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

62

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have executed this Distribution and
Commercialization Agreement by their duly authorized officers as of the
Effective Date.

 

ANACOR PHARMACEUTICALS, INC.

SANDOZ INC.

 

 

 

 

 

 

 

By:

/s/ Paul L. Berns

 

By:

/s/ Peter Goldschmidt

 

 

Name: Paul L. Berns

Name: Peter Goldschmidt

 

 

Title: Chief Executive Officer and President

Title: President, Head of North America

 

 

 

SIGNATURE PAGE TO DISTRIBUTION AND COMMERCIALIZATION AGREEMENT

 

--------------------------------------------------------------------------------